Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 1 of 87




        EXHIBIT A
Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 2 of 87




                                                              1
Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 3 of 87




                                                              2
               Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 4 of 87




                                                Commonwealth of Massachusetts

                /11CititItE, SS.                                             TRIAL COURT OF THE COMMONWEALI 1I
                                                                                       COURT_
       Diermeier Consulting Associates                                       SUPERIOR         DEPAR I NIENT
       a/k/a FirstSightGroup, A Delaware Limited Liability Company           CiVll DOCKET NO. 2076 CV 08094
       63 Partners, A Delaware Limited Liability Company
       Paul Marc Del Gallo, in his personal capacity MAIN i Il•F(S),



            Mr. Russ Rosenzweig
                                                   DEVENDANT(S)

                                                                 SUMMONS

            If IS SUMMONS IS DIRECTED TO Mr. Russ Rosenzweig                                        . (Defendant's name)

           You are being sued, The Plaintiff(s) named above has started a lawsuit against you. A copy of the
           Plaintiff's Complaint filed against you Is attached to this summons and the original complaint has been
           tiled in the Berkshire Superior Court     Court; YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

          You must respond to this lawsuit hi writing within 20 days. If you do not re.spritni, the court may (tousle
                                                                     ... •
          the (9150 against you and award the Plan stiff everything asked for in the complaint, You will al.sn lose tins
          opportunity to tell your silo of the story. You tams!                   Liwsilit in writing even of
          Its resolve tilts matter with the        , if you steed twirls time to impotod, yens        nuttiest *kit
          nXt4.91S1011 of time in writing from the Court.
          Pow to Respond to respond to this lawsuit, you must tile a written response wit!, die court and 111,01 a
          copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by:

76 EA' St,4111rreY6)"tilskigNifi original response with the (Jerk's Office lot t..Tvii ialsiliessperkshire SuperiorCourt,
                                (address), by mail or in person, AND
         Delivering or matting a copy of your response to the Plaintiff's Alton ley/Mahon( f ,rs die folluwisig
         address; 79 Nancy Ave Pittsfield Ma. UM
           What to include in your response. An "Answer" Is (Noe type of response to a Cs ItMil.11111:, Your Attorney
          poloist state whether you agree or disagree with the fact(s) alleged In each pdragrapii of the C,Otooplafrit.
          Some defenses,              affirmative defenses, roust be stated its your Answer or you limy lose your right h
          pose tliern 1st court. If you have any claims against OW            (reboot eu to eas comitertlaiins) (lint are
         based on the same facts or transactfult described is I the Complaint, limn you must incli tile those daises
         sit your Answer. Otherwise, you may lose you sr rig,lot to sue the Plaintiff .daunt tyt         reL Weil to this
        lawsuit. if you want to have your case !ward by a Jury, you must spedfIcally reipiest a )soy trial ua your
        Answer (vitt a written demand for a Jury trial that you lutist send to die other Sian ,teal Filet with the
        court nu snore than 10 days after sending your Answer. You can also respond to a C01111.11aint by filing .1
       "Motion to Dismiss," tf you believe that the complaint Is legally invalid or legally Intilifficlent, A Motion
       to Dismiss must be based on one of the ietg,d deficiesicies in reasons listed wider Mass. K. Cis. P. U. if
       you are fling a Motion to Dismiss, you must also comply whit the filing prim:1141nm., fu, "i Tvil Mollinis"
      ile.salbed In the flutes of the Court In width the comptaiiit was tiled, available ;ii
      www.mass.gov.courtskase-legal-res/rules of court.




                                                                                                                            3
                Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 5 of 87




 Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
 Information for people who represent themselves Is available at www.mass4ov/courts/s#fhelp.
 Required Information on all filings: The "civil docket number" appearing at the top of this notice is the
 case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.
 You should refer to yourself as the "Defendant."

 Witness Hon. Judith FabrIcant, Chief Justice on                                    , 20r      . (SEAL)



Clerk-Magi       ate
                            k.0
Note: The number assigned to the Complaint by the Clef k-Magistrate at the beginning of the lawsuit shuuid be Indicated on the
summons before It Is served on the Defendant.




                                      PROOF OF SERVICE OF PROCESS

          I hereby certify that on                                       , 20      I served a copy of this summons,
together with a copy of the complaint In this action, on the defendant named in this summons, in the
tullinnang manner (See Mass. R. Clv. P. 4 (d)(1-5));




Dated:                                                              Signature:                                _



N.H.     TO PROCESS SERVER:

         PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX — BOTII
(IN TILE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.




                                                                                                                                 4
         Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 6 of 87




                             Massachusetts Trial Court
                             Superior Court Department
                                Berkshire Division


Diermeier Consulting Associates             )
                                            )
a/k/a FirstSightGroup,1                     )
A Delaware Limited Liability Company        )
                                            )
                                            )             Case No.:
63 Partners LLC.,                           )
A Delaware Limited Liability Company        )         Averred Complaint
                                            )
                                            )
Paul Marc Del Gallo, in his personal        )         JURY TRIAL DEMAND
capacity                                    )
                                            )
              Petitioners,                  )
                                            )
       v.                                   )
                                            )
                                            )
Mr. Russ Rosenzweig, in his personal )
capacity
                                     )
                                     )
           Defendant                 )
                                     )
                                     )



HERE COMES PAUL MARC DEL GALLO:

I, Paul Marc Del Gallo do hereby state under pains of perjury that all of the
following facts are true or believed to be true, all of the following beliefs are
believed to be true, and all assertions of law are beliefs believed to be true.?




Paul Marc Del Gallo    Date May 21, 2020


                              Averred Complaint, PAGE 1




                                                                                    5
            Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 7 of 87




                                                THE PARTIES

    1. Paul Marc Del Gallo resides and lives3 at 79 Nancy Avenue, Pittsfield, Massachusetts,

        01201.

    2. Paul Marc Del Gallo is representing himself, in his personal capacity, pro se.



    3. Diermeier Consulting Associates a/k/a FirstSightGroup, is a Delaware Limited Liability

        Company of which Paul Del Gallo is the Managing Director and an officer.



    4. 63 Partners is a Delaware Limited Liability Company of which Paul Del Gallo is a

        Managing Director and officer.



    5. Diermeier Consulting Associates a/k/a FirstSightGroup is a Delaware Limited Liability

        Company of which Paul Del Gallo is a Managing Director and officer.



    6. Attorney Rinaldo Del Gallo, III (brother of Paul Marc Del Gallo) is appearing as

        counsel for Diermeier Consulting Associates a/k/a FirstSightGroup LLC, and 63

        Partners, LLC.




1 FirstSightGroup (all one word) is a "doing business as" organization.

2 Because it is made under pains of perjury, this document shall also serve as an affidavit of Paul Del Gallo
for all purposes, including but not limited to motions for summary judgment.


3 Mr. Del Gallo is a manager in both LLCs and a major shareholder in the LLCs in this



                                      Averred Complaint, PAGE 3




                                                                                                                6
      Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 8 of 87




7. Mr. Russ Rosenzweig is an individual that lives at 1328 North State Parkway Chicago,

   Illinois, 60610-2118.


8. Paul Del Gallo is a Managing Member and part owner of both 63 Partners and Diermeier

   Consulting Associates.


9. Mr. Russ Rosenzweig is an owner of several firms through a firm he owns, "86 Pillars".



10. Mr. Rosenzweig has interests in numerous additional LLCs.


11. The assets in question are the property of the plaintiffs, Paul Marc Del Gallo, in his personal

    capacity, Diermeier Consulting Associates a/k/a FirstSightGroup, a Delaware Limited

    Liability Company, and/or 63 Partners, a Delaware Limited Liability Company.



12. 63 Partners is a Delaware limited liability company



13. 63 Partners has its principal place of business in Massachusetts.



14. 63 Partners is owned by Del Gallo, Daniel A. Diermeier ("Dienneier"), and Hari K.

    Vallurupalli ("Vallurupalli")



15. Diermeier Consulting Associates is a limited liability company ("LLC").


16. Diermeier Consulting Associates has its principal place of business in
    Massachusetts.




                               Averred Complaint, PAGE 4




                                                                                                      7
           Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 9 of 87




    17. Diermeier Consulting Associates was founded in 2005 by Daniel A. Diermeier.


    18. A great deal of the Confidential Information disclosed to Rosenzweig in the

         Agreement was the sole property of Diermeier Consulting Associates, its owners, its

         employees, and its clients.


     19. 63 Partners and some of its affiliates is a successor and/or assignee and/or licensee of

         Diermeier Consulting Associates' confidential data and intellectual property.


     20. Mr. Paul Marc Del Gallo and Mr. Russ Rosenzweig are business associates; the men

         have had common business interests in other companies.


                                                      VENUE


     21. The previous paragraphs are incorporated by reference.



     22. Venue is proper in Berkshire County Superior Court under Mass. Gen. L. c. 223 §1

         because this lawsuit concerns a transitory action, and a transitory action4 may be

         brought where any party lives, and Paul Del Gallo (the plaintiff) lives in Pittsfield,

         Del Gallo (the plaintiff) lives in Pittsfield, Massachusetts.5




        4 "Transitory actions are actions for causes that may have happened anywhere, as a debt that may have
been contracted anywhere, personal injuries may have been inflicted anywhere, character slandered, personal
property




                                       Averred Complaint, PAGE 5




                                                                                                                8
           Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 10 of 87




                            SUBJECT MATTER JURISDICTION

     SUBJECT MATTER JURISDICITION BY REASON OF AMOUNT OF DAMAGES




    23.           The previous paragraphs are incorporated by reference.




    24. The Superior Court has original jurisdiction in civil actions over $50,000 and in

          matters where equitable relief is sought.




taken anywhere." Curtis v. Garrison, 211 Tenn. 339, 342,364 S.W.2d 933, 934, 1963 Tenn. LEXIS 355, *3-
4. "Courts have distinguished between transitory actions and 'local' actions, which are in rem actions affecting
title to real property." Hallaba v. WorldCom Network Servs., 196 F.R.D. 630, 646, 2000 U.S. Dist. LEXIS
13973. "This provision was made for the convenience of litigating parties." Williams v. Campbell, 44 Mass.
209 (1841).

It is the plaintiff, and not the court or opposing party that choses venue: "The provision of G. L. c. 213, § 5,
authorizing courts and justices thereof in any county to transact any business of such courts and direct the
entry of any order, judgment or decree in an action, suit or proceeding pending in the same court in another
county, was not intended to give the court authority to
 transfer a case for trial ag. inst the wishes of a plaintiff who had a right
 to bring it in the county where it was pending " Stoneman v. Coakley, 266 Mass. 64, 66, 164 N.E.
802,803 (1929).

         5 If a person lives in two places in Massachusetts, he may file his lawsuit in either place. Bolton v.
Krantz, 54 Mass. App. Ct. 193, 198 (2002) (holding that inmate using Massachusetts transitory venue statue
may sue either where he is incarcerated or where he lived before being incarcerated); Burke v. Merrill Lynch,
Pierce, Fenner & Smith, Inc., 346 S.W.2d 663, 664, 1961 Tex. App. LEXIS 2331, *1; Cauble v. Gray, 604
S.W.2d 197, 199, 1979, Tex. App. LEXIS 4616, *4 Fromkin v. Loehmann's Hewlett, Inc., 16 Misc. 2d 117,
118, 184 N.Y.S.2d 63, 65, 1959 N.Y. Misc. LEXIS 4306, *4-5; Cook Group
v. Purdue Research Found., 2002 U.S. Dist. LEXIS 13277, *16-17, 2002 WL. 1610951 and cases
cited therein.




                                      Averred Complaint, PAGE 6




                                                                                                                   9
       Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 11 of 87




25. This conclusion is reached by reading G.L. c. 212, § 3 which states, "Except as otherwise

   provided by law, the court shall have original jurisdiction of civil actions for money

   damages. The actions may proceed in the court only if there is no reasonable likelihood that

   recovery by the plaintiff will be less than or equal to $25,000, or an amount orderedfrom

    time to time by the supreme judicial court."




26. The Supreme Judicial Court promulgated an "Order Regarding Amount-in-Controversy

    Requirement Under G.L, c. 218, § 19 and G.L. c. 212, § 3," which reads, in part, bolding

    added:


             "Under G.L. c. 212, § 3, a reciprocal $25,000 amount requirement applies to
             civil actions for money damages commenced in the Superior Court. Under
             this statute, such actions may proceed in the Superior Court `only if there is
             no reasonable likelihood that recovery by the plaintiff will be less than or
             equal to $25,000 or an amount ordered from time to time by the supreme
             judicial court.' The Court hereby exercises its authority to order that this
             amount also be increased from $25,000 to $50,000. This Order shall be
             effective on January 1, 2020, and applicable to civil actions for money
             damages commenced on or after that date."



27.           While the Plaintiffs respectfully maintain that only the legislature can set the subject

      matter jurisdiction of courts and the determination of the subject matter of courts cannot be

      delegated to the judiciary without violating Article 30 of the Mass. Decl. of Rights of the

      Mass. Constitution (separation of powers), the reality is that the damages amount to far in

      excess of the minimum threshold of damages, far surpassing $50,000 by at the very least

      one order of magnitude.




                                 Averred Complaint, PAGE 7




                                                                                                         10
          Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 12 of 87




   28. The loss of business opportunities alone resulted in loss of multiple hundreds of

         thousands of dollars per year, easily meeting the $50,000 financial damages

         requirements of the court.



   29. There are also damages to business reputation by the defendant's conduct far in excess of

         the minimum $50,000 jurisdictional requirements of this court.




         SUBJECT MATTER JURISDICTION BECAUSE EQUITABLE RELIEF IS SOUGHT



   30.           The previous paragraphs are incorporated by reference.



   31. In addition to monetary damages (both actual and punitive), equitable relief is also

         being sought.




    32. Seeking equitable relief grants subject matter jurisdiction to the Superior Court6 under

         Mass. Gen. L. c. 214 §1 regardless of the amount of damage, which states, "The supreme

         judicial and superior courts shall have original and concurrent jurisdiction of all cases and

         matters of equity cognizable under the general principles of equity jurisprudence and, with

         reference thereto, shall be courts of general equity jurisdiction . . ."




6 It is technically "the Superior Court department of the Trial Court."



                                      Averred Complaint, PAGE 8




                                                                                                         11
         Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 13 of 87




        SUBJECT MATTER JURISDICTION UNDER CHAPTER 93A, SECTION 11 for unfair
        method of competition or an unfair or deceptive act in commerce.




  33.           The previous paragraphs are incorporated by reference.



  34.           In addition, apart from (1) being litigation over an amount over

        $50,000, (G.L. c. 212, § 3 as modified by the SJC order modifying that amount) (2) being a

        complaint in equity (Mass. Gen. L. c. 214 §1), additional subject matter is proper for this

        court because (3) relief is also sought under Chapter 93A, Section 11, the statute

        pertaining to unfair method of competition or an unfair or deceptive act vis-à-vis injury to

        merchants or people or entities in commerce, and which specifically states jurisdiction shall

        be in the superior court. The statute states, in part, emphasis supplied,

                "Any person who engages in the conduct of any trade or commerce and who
                suffers any loss of money or property, real or personal, as a result of the use
                or employment by another person who engages in any trade or commerce of
                an unfair method of competition or an unfair or deceptive act or practice
                declared unlawful by section two or by any rule or regulation issued under
                paragraph (c) of section two may, as hereinafter provided, bring an action
                in the superior court, . . . whether by way of original complaint,
                counterclaim, cross-claim or third-party action for damages and such
                equitable relief, including an injunction, as the court deems to be necessary
                and proper."7

   This is not to be confused for a Chapter 93A, Section 9, which is for
consumers. Section 9 pertains to people "other than a person entitled to
bring action under section eleven of this chapter." Under this statutory
regime, Section 9 is for people who are consumers who have been hurt by
unfair and deceptive trade practices, whereas Section 11 is for "any person
who engages in the conduct of any trade or commerce and who suffers any
loss." It is a roundabout way of saying consumers, but consumers are the
people who might be hurt by an unfair or deceptive trade practice that are
not "person who engages in the conduct of any trade or commerce" to put them




                                   Averred Complaint, PAGE 9




                                                                                                        12
           Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 14 of 87




                             SUMMARY OF SUBJECT MATTER JURISDICTION


   35. As stated, the fact that (1) litigation is for an amount over $50,000, (2) equitable relief is sought,

         and (3) relief is sought for unfair and/or deceptive trade practices under Mass. G.

         1. c. 93A §11, there are three separate and distinct grounds for the Superior Court department of

         the Massachusetts Trial Court to have subject matter jurisdiction.8




                                          PERSONAL JURISDICTION


   36.            The previous paragraphs are incorporated by reference.




    37. While Mr. Russ Rosenzweig lives in Chicago, Illinois, personal jurisdiction is still proper in

         Massachusetts under Mass. Gen. L. c. 223 §3, the Massachusetts long-arm statute.




    38. Pursuant to Mass. Gen. L. c. 223A §3(a), the "long arm statute," personal jurisdiction

         exist when there is "transacting any business in this commonwealth."




under Section 11. Apart for putting Chapter 93A Section 11 actions in the subject matter jurisdiction in the
Superior Court exclusively (save for some specified Housing Court actions that are not relevant here), only
Chapter 93A Section 9, subsection 3 requires "a written demand for relief," colloquially referred to as a "93A
demand letter." 93A demand letter do not apply to spats between two people that are both engaging in
commerce. Thus, many if not most business tort litigation comes under Section 11 of Chapter 93A, puts
subject matter jurisdiction in the Superior Court (save for a few actions that are for the Housing Court), and
does not require a 93A demand letter.

8 The expression "Subject Matter Jurisdiction" is used based on historical practice.
    Clearly, the Massachusetts Trial Court, which the Superior Court is but a department, has subject matter
jurisdiction over the matter. The "court" is technically the Massachusetts Trial Court. These pleadings plead,
among other things, why the Superior Court is the right department of the Massachusetts Trial Court.


                                        Averred Complaint, PAGE 10




                                                                                                                 13
          Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 15 of 87




        (a)        PERSONAL JURISDICTION BY TRANSACTING BUSINESS IN THE
                   COMMONWEALTH



    39. Mr. Russ Rosenzweig transacted business in this Commonwealth pursuant to Mass. Gen.

        L. c. 223A §3(a), by many different means, in away that was including but not limited to

        the following non-exhaustive list:




              a . The defendant, Mr. Russ Rosenzweig attempted to purchase a business "FirstSight

                   B LLC" from plaintiff Paul Del Gallo to combine with a business to which Mr. Russ

                   Rosenzweig was the Chief Executive Officer; FirstSight B LLC, while being a

                   Delaware Limited Liability Corporation, is primarily run and otherwise operated out

                   of Massachusetts, where Paul Del Gallo resides.

              b.   In the attempted effort to buy FirstSight B LLC, the defendant, Mr. Russ

                   Rosenzweig directed and received telephone calls from Paul Del Gallo while Paul

                   Del Gallo was in Massachusetts (knowing that Paul Del Gallo was in Massachusetts)

                   so as to facilitate a binding contract which is the subject of this lawsuit, the

                   Confidential Disclosure Agreement.9


9 Making and receiving telephone calls has rendered jurisdiction in Massachusetts proper. For instance, it
has been said by the SJC, "We think that by sending appraisal reports and by initiating numerous telephone
calls to the plaintiffs at their headquarters in Massachusetts, the defendant undertook purposeful activity in
the forum." Good Hope Industries, Inc. v. Ryder Scott Co., 378 Mass. 1, 11 (Mass. 1979)




                                      Averred Complaint, PAGE 11




                                                                                                                 14
Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 16 of 87




 c . The defendant, Mr. Russ Rosenzweig directed hundreds of e-mails concerning the

      subjects of this lawsuit (and other things) to Paul Del Gallo's e-mail account

      which he knew was going to be both received and read in Massachusetts,

      pertaining to the business that is the subject of this lawsuit.

 d.   The defendant, Mr. Russ Rosenzweig, as to FirstSight B. LLC of which he tried

      to acquire, knew that "significant managerial decisions, based on the information

      [the Plaintiffs] had provided, would be made in Massachusetts" Good Hope

      Industries, Inc. v. Ryder Scott Co., 378 Mass. 1, 11-12 (Mass. 1979).

 e.   The defendant, Mr. Russ Rosenzweig made deposits to Paul Del Gallo's bank

      accounts in Massachusetts for reimbursement for expenses associated with

      this business, including travel originating in Massachusetts.

 f.   Other transactions in Massachusetts included Mr. Rosenzweig

      proposing an "acquisition or combination" of "First Sight B. LLC," an affiliated

      firm Del Gallo owns which Del

      Gallo operates out of Massachusetts, by numerous phone

      calls and e- mails directed to Massachusetts, knowing they would be received in

      Massachusetts, the proposed

      transaction being part of the subject of this lawsuit.

 g. To facilitate this transaction of an "acquisition or

      combination" of "FirstSight B. LLC, (FirstSight B. LLC




                         Averred Complaint, PAGE 12




                                                                                          15
         Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 17 of 87




                 being an affiliated firm, Del Gallo owns which Del Gallo

                 operates out of Massachusetts), Rosenzweig entered into acontract titled

                 "Confidential Disclosure Ag eement"10 dated April 17, 2017 among 63 Partners

                 LLC and Paul Del Gallo (together, "Disclosing Party") and Mr. Russ Rosenzweig

                 ("Recipient"), wherein this aforementioned Confidential

                 Disclosure Agreement was drafted, negotiated, and entered into by Del Gallo in

                 Massachusetts including the

                 execution of the Confidential Disclosure Agreement.

            h.   At all times, when negotiating the terms of the

                 Confidential Disclosure Agreement, Mr. Russ Rosenzweig knew that Paul Del

                 Gallo, whether acting for himself and/or for the corporate plaintiffs (Diermeier

                 Consulting Associates and 63 Partners) was located in Massachusetts and was

                 getting his phone calls, faxes, and e-mails there, as well as physical mail.

              . All of Mr. Russ Rosenzweig's numerous phone calls, faxes, and e- mails to Paul

                 Del Gallo in Massachusetts, where Mr. Russ Rosenzweig knew Paul Del Gallo was

                 in Massachusetts, pertaining to the formation of the Confidential Disclosure

                 Agreement,


10 As a general principle, confidential disclosure agreement [(CDA); also referred to as non-disclosure
agreement (NDA) or secrecy agreement] is a legal agreement between a minimum of two parties which
outlines information the parties wish to share with one another for certain evaluation purposes, but wish to
restrict from wider use and dissemination. The parties agree not to disclose the non-public information
covered by the agreement. CDAs are commonly executed when two parties are considering a relationship or
collaboration together and need to understand the other's processes, methods, or technology solely for the
purpose of evaluating the potential for a future relationship. That is what happened here-- Mr. Rosenzweig
used information that he obtained by the Confidential Disclosure Agreement.


                                     Averred Complaint, PAGE 13




                                                                                                               16
         Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 18 of 87




                 constitute transacting business in the Commonwealth of Massachusetts which

                 provides personal jurisdiction to this court for it is the breach of the Confidential

                 Disclosure Agreement, which is the subject matter of this lawsuit, along with

                 sundry business torts arising out of this transaction.

                 After the agreement was signed by all parties, the follow through in terms of

                 disclosing the confidential material that was the subject of the Confidential

                 Disclosure Agreement happened in Massachusetts by phone calls, faxes and e-mails

                 to and from Mr. Russ Rosenzweig.

            k.   In addition, apart from negotiating and entering the

                 Confidential Disclosure Agreement which is the subject of this lawsuit in

                 Massachusetts, Mr. Rosenzweig acquired the Confidential Information governed

                 by the Confidential

                 Disclosure Agreement ( in Paragraph 1 ) that Del Gallo retained and stored in

                 Massachusetts-in other words, the situs of the Confidential Information

                 misappropriated by Mr. Rosenzweig is in Massachusetts where said Confidential

                 Information is stored on Paul Del Gallo's servers and hard drives and from which a

                 copy was generated, given to, and otherwise disclosed to Mr.

                 Rosenzweig.

            1. This Confidential Disclosure Agreement bound Mr. Rosenzweig to not disclose

                 any of the information that was being disclosed to him.11



11 Paragraph 2 of the Confidential Disclosure Agreement said,

                                    Averred Complaint, PAGE 14




                                                                                                         17
           Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 19 of 87




             m. In addition, Mr. Rosenzweig in the process of this attempted

                  acquisition began to direct the work of

                  First Sight Bin anticipation of the acquisitionbeing

                  completed, which involved directing Mr. Del Gallo's work efforts and client contact,

                  Mr. Del Gallo's work efforts and client contact directed by Mr. Rosenzweig taking

                  place while Mr. Del Gallo was in Massachusetts.

             n.   In addition, the defendant Mr. Rosenzweig employed Mr.

                  Del Gallo to perform services of developing intellectual property in Massachusetts.

             o. Mr. Russ Rosenzweig objective was to "combine" First Sight B LLC, a

                  corporation run out of Massachusetts, with one

                  of his firms.

             p.   Mr. Russ Rosenzweig contracted to insure Mr. Paul Del Gallo and

                  First Sight B, for risks located within this Commonwealth at the time

                  of contracting.




"Confidential Treatment. Recipient shall maintain the Confidential Information in secrecy and will use best
efforts to prevent its disclosure to third parties. Recipient shall limit the internal disclosure of the Confidential
Information to only those employees, colleagues, or affiliates to whom it is necessary to disclose it for
Recipient to perform its obligations hereunder, and all such employees, colleagues and affiliates shall
themselves have an obligation of confidentiality to Recipient, with respect to which obligation Disclosing
Party shall be deemed a third-party beneficiary." By the terms of the agreement, Mr. Russ Rosenzweig was
the "Recipient."




                                       Averred Complaint, PAGE 15




                                                                                                                        18
          Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 20 of 87




   40. "It is immaterial that the contract in question may have had significant

         connections with states other than the forum state. Plaintiff is not required to

         choose the forum with the most significant contacts as a matter of

         jurisdiction..." Good Hope Industries, Inc. v. Ryder Scott Co., 378 Mass. 1, 12

         (Mass. 1979)


   41.             Soliciting business in Massachusetts as Mr. Rosenzweig did

         here, as well as voluntarily corresponding with Massachusetts residents as Mr. Rosenzweig

         did here, constitutes personal availment in Massachusetts. See Tatro v. Manor Care, 416

         Mass. 763, 767-68 (1994).12




   42. "The `transacting any business' clause [in Section 3] has been construed broadly." Heins v.

         Wilhelm Loh Wetzlar Optical Mach. GmbH & Co. KG., 26 Mass. App. Ct. 14, 17 (1988),

         relying on Good Hope Indus., supra. Accord Tatro v. Manor Care, Inc. 416 Mass. 763

         (1994).




    43. The hundreds of e-mails from Mr. Russ Rosenzweig regarding the transactions and

         occurrences that are the subject of this litigation knowingly directed to the Plaintiffs in

         Massachusetts, the numerous phone calls directed to the Plaintiff in Massachusetts

         regarding the transactions and occurrences that are the subject of this litigation, the

         hundreds of e-mails and phone calls directed to Massachusetts




12 In Tatro,
                                    Averred Complaint, PAGE 16




                                                                                                       19
       Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 21 of 87




      pertaining to receiving the confidential information that was the subject of the

      Confidential Disclosure Agreement and strike to the heart of this lawsuit, confer personal

      jurisdiction over Mr. Russ Rosenzweig, constitute purposeful availment of the

      Massachusetts forum and behavior directly tied to the subject matter of this

      lawsuit.


      (b) PERSONAL JURISDICTION BY CAUSING TORTIOUS INJURY IN
          THE COMMONWEALTH BY AN ACT OR OMISSION OUTSIDE THE
          COMMONWELATH (IF THERE ARE SYSTEMIC TIES), OR BY AN
          ACT OR OMMISSIONS IN THIS COMMONWALTH

44.           The previous paragraphs are incorporated by reference.

45. In addition, pursuant to other provisions of the Massachusetts long-arm statute Mass.

      Gen. L. c. 223A §3(r1), personal jurisdiction may be also obtained by "causing tortious

      injury in this commonwealth by an act or omission outside this commonwealth if he

      regularly does or solicits business,    or engages in any other persistent course of

      conduct, or derives   substantial revenue from goods used or consumed or services

      rendered, in this commonwealth."



46. So too, Mass. Gen. L. c. 223A §3(n), Massachusetts' long arm statute provides that

      one may obtain jurisdiction by "causing tortious injury by an act or omission in this

      commonwealth."




47. The defendant Mr. Russ Rosenzweig, as will be further described below, is

      so systemically present in the Commonwealth of Massachusetts, even if

      some of the described injuries in Massachusetts could be said to have

      originated outside of Massachusetts, there is jurisdiction.
                                 Averred Complaint, PAGE 17




                                                                                                   20
     Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 22 of 87




48. So too, many of the acts or omissions, nonetheless, took place in Massachusetts and

   caused in injury in Massachusetts.



49. The plaintiffs Paul Del Gallo and Diermeier Consulting Associates LLC, and 63 Partners,

   LLC have certainly suffered "tortious injury" in the Commonwealth of Massachusetts from

   the defendant Mr. Russ Rosenzweig for the following torts:



       a . Mr. Russ Rosenzweig has engaged in tortious fraud (or "intentional

           misrepresentation") by fraudulently portraying himself as the Chief Financial Officer

           of FirstSight B (which operates primarily out of Massachusetts) in order to get

           business from third parties, misrepresented the ownership of FirstSight in order to

           get business from third parties, fraudulently represented himself as having served

           FirstSight's clients in order to get business from third parties which resulted in lost

           business for the Massachusetts based Plaintiffs, and misrepresented himself as

           owning or




                              Averred Complaint, PAGE 18




                                                                                                     21
Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 23 of 87




    having rights to the intellectual property of Plaintiffs (the situs of which is in

    Massachusetts on Paul Del Gallo's hard drive) in order to get business from third

    parties: not only is this lost business the Plaintiffs (Paul Marc Del Gallo, Diermeier

    Consulting Associates a/k/a FirstSight Group, and 63 Partners,) would have

    otherwise acquired, by Mr. Russ Rosenzweig incompetently providing said services

    Mr. Rosenzweig has caused injury to the Plaintiffs' reputations among those that

    would purchase the Plaintiffs services: all of this was directed at Plaintiffs'

    consulting business which largely operated out of Massachusetts and constituted an

    injury there.



 b . Mr. Rosenzweig made these fraudulent misrepresentations to Elizabeth Sterba,

    Manu Kalia, Randy Stevenson, Beth Marchessault, Florencio De Avila, Tomas

    Bilbao and many others.



 c . The aforementioned conduct of Mr. Russ Rosenzweig constitutes not only injury by

    fraud, but tortious interference with advantageous of both present or prospective

    business relationships: the simple reality is that the Massachusetts based Plaintiffs

    offer a unique service that is not duplicated in the marketplace and to




                        Averred Complaint, PAGE 19




                                                                                             22
         Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 24 of 87




               which customers want but it is unique and cannot be had elsewhere in like kind and

               degree, and Mr. Russ Rosenzweig claimed to have this unique product that

               customers wanted, wherein in fact this unique product was owned by the Plaintiffs

               these unique assets are of tremendous importance in the world of consulting and is

               what "opens doors" to clients for they are literally seeking your know-how and/or

               intellectual property and/or expertise and relationships and reputation you would

               have developed with other big name clients.13



            d . Mr. Russ Rosenzweig, having engaged in the aforementioned fraudulent behavior,14

                among numerous other violations, then used this stolen intellectual property and

                capability to perform a two-year analysis of Wells Fargo's culture which not only

                was a loss of business the plaintiff would have enjoyed, Mr. Russ Rosenzweig really

                botched it up so as to cause injury to the Plaintiffs


13 Anyone can say they can help another and be a consultant.                     It is the expertise,
intellectual property by way of patents/trade secrets/patents or plain old know-how, list of clients,

and members of the consulting firm that have value to prospective clients.

14 The aforementioned fraudulent behavior being "fraudulently portraying himself as the Chief
Financial Officer of FirstSight B in order to get business from third parties, misrepresented the
ownership of FirstSight in order to get business from third parties, fraudulently represented himself
as having served FirstSight's clients in order to get business from third parties, and misrepresented
himself as owning or having rights to the intellectual property of Plaintiffs' in order to get business
from third parties."




                                   Averred Complaint, PAGE 20




                                                                                                          23
Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 25 of 87




    reputation because Russ Rosenzweig caused his clients to believe he was with or in

    fact was the Plaintiff corporations.



 e . Mr. Russ Rosenzweig also presented himself to at least four (4) other clients as

    representing the Plaintiffs without the Plaintiffs' knowledge, including Amazon,

    E.N.E.L, Clorox, and Exxon, and upon information and belief there were dozens of

    others; this too damages the Plaintiffs, which all are principally operated out of

    Massachusetts.



 f . Mr. Russ Rosenzweig portrayed himself as having the capabilities of the Plaintiffs

    to sundry clients, which he severely lacked, causing injury to the Plaintiffs

    reputation.



 g . Mr. Russ Rosenzweig's false portrayal of himself as "with" the Plaintiffs' caused

    damage to the Plaintiffs by his disastrous handling, including and not limited to

    Wells Fargo, and the Plaintiffs' primary operations are located in Massachusetts.



 h . As a result, Plaintiffs have found themselves associated with a large consulting

     failure on Mr. Russ Rosenzweig's




                       Averred Complaint, PAGE 21




                                                                                          24
          Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 26 of 87




                part, and potential massive reputational and legal liability to the Plaintiffs', said

                business of Plaintiffs being principally operated in Massachusetts.



              . Mr. Russ Rosenzweig redirected Plaintiffs' assets including their "rainmakers",

                 scientists, and others to his benefit and specifically away from Plaintiffs', which not

                 only was a breach of the Confidential Disclosure Agreement, but constituted tortious

                 interference with present and perspective business relationships of the Massachusetts

                 plaintiffs, said plaintiffs' assets including their "rainmakers", scientists being part of

                 the Confidential Information of the Confidential Disclosure Agreement whose

                 storage situs is in Massachusetts on Paul Del Gallo's hard drive.



             j . Mr. Russ Rosenzweig has engaged in the tort of misappropriation of trade

                 secrets and confidential information which have their situs in Massachusetts on

                 Paul Del Gallo's hard drive.15




15 Theft of trade secrets is also a crime in Massachusetts. Mass. Gen. L. c. 266 §30(4) reads, "Whoever steals,
or with intent to defraud obtains by a false pretense, or whoever unlawfully, and with intent to steal or embezzle,
converts, secretes, unlawfully takes, carries away, conceals or copies with intent to convert any trade secret of
another, regardless of value, whether such trade secret is or is not in his possession at the time of such
conversion or secreting, shall be guilty of larceny, and shall be punished by imprisonment in the state prison for
not more than five years, or by a fine of not more than twenty-five thousand dollars and imprisonment in jail for
not more than two years. The term "trade secret" as used in this paragraph means and includes anything tangible
or intangible or electronically kept or stored, which constitutes, represents, evidences or records a secret
scientific, technical, merchandising, production or management information, design, process, procedure,
formula, invention or improvement."




                                      Averred Complaint, PAGE 22




                                                                                                                      25
Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 27 of 87




 k. Mr. Russ Rosenzweig stole the Confidential Information of the Confidential

    Disclosure Agreement which was negotiated in Massachusetts by phone calls and e-

    mails directed there by Mr. Russ Rosenzweig, said Confidential Information located

    in Massachusetts on Paul Del Gallo's hard drive, wherein Mr. Russ Rosenzweig with

    the intent to defraud clients, passed off as his own the intellectual property, know-how,

    experience, client confidential information, employee confidential information, of the

    Plaintiffs (who operate out of Massachusetts) and wherein the intellectual property,

    know-how, experience, client confidential information, employee confidential

    information is located and otherwise stored in Massachusetts, on Paul Del Gallo's hard

    drive; this not only deprived the Massachusetts Plaintiffs of very valuable business

    opportunities, it compromised the value of the intellectual property, know- how,

    experience, client confidential information, employee confidential information, all of

    which was stored in and otherwise located in Massachusetts on Paul Del Gallo's hard

    drive.




                       Averred Complaint, PAGE 23




                                                                                                26
Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 28 of 87




 1 . Specifically, Mr. Russ Rosenzweig used the intellectual property of plaintiffs,

    located in Massachusetts, including that Confidential Information (located in

    Massachusetts) governed by the Confidential Disclosure Agreement (that was

    negotiated in Massachusetts).



 m . This Intellectual Property and Trade Secrets included the open source reputational

    management tools and the Intellectual Property for cultural analytics, all of which

    were subject to be kept confidential under the Confidential Disclosure Agreement

     drafted and executed in Massachusetts, the open source reputational management

     tools and the Intellectual Property for cultural analytics being stored in

     Massachusetts so as to maintain their confidentiality.



 n . Plaintiffs are aware of four usages of Confidential Information located

     Massachusetts, Clorox, Amazon, E.N.E.L., and Exxon, in addition to the use for

     Wells Fargo. On information and belief there are several more.



 o . Since April 17, 2017 Mr. Russ Rosenzweig has used trade and confidential

     information from Plaintiffs for his own financial benefit.




                        Averred Complaint, PAGE 24




                                                                                          27
     Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 29 of 87




       p. Mr. Russ Rosenzweig used the confidential "Pipeline" reports to identify clients

           for his activities with SVII and other firms which he controlled.



       q. Mr. Russ Rosenzweig used the trade secrets of the plaintiffs transferred the

           clients and attempted to serve those clients using the information he

           misappropriated; this included Aqua Andinas, E.N.E.L, Wells Fargo, and

           several others.



       r . Mr. Russ Rosenzweig has claimed that he was able to profit from the use of

           Plaintiffs trade secrets in a declaration.




51. Mr. Russ Rosenzweig derives substantial revenue from services rendered in

   this Commonwealth; particularly from Plaintiffs' clients that he in effect and in

   actual practice stole,




52. Apart all the contact with the Plaintiff in Massachusetts, Mr. Russ Rosenzweig

   is the CEO and founder of Round Table Group which has much business

   directed to Massachusetts.




                                Averred Complaint, PAGE 25




                                                                                             28
         Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 30 of 87




   53. According to Mr. Russ Rosenzweig's Linkedin page, he states "I am the CEO and co-founder

       of Round Table Group, Inc (RTG). We connect lawyers with expert witnesses in all fields. At

       RTG we created a new business category: expert services. Someone has already done what

       you're thinking about doing. Use Round Table Group to find that expert."16



   54. An entire page of Round Table Group's website is directed at experts for Massachusetts

       Courts, on the page https://www.roundtablegroup.com/expert-witness- state/massachusetts/,

       retrieved 5/14/2020.17




16 https://www.linkedin.com/in/Mr. Russ Rosenzweig retrieved Thursday, May 14, 2020.

17 The website states, "Massachusetts is New England's most populated state. Most of its
population is found in the cities of Boston, Springfield, and Worchester. Traditionally,
Massachusetts has been an industrial state. The city of Lowell was the home of one of the
country's first textile mills in the early 1800s, Today, Massachusetts manufacturing is diverse.
There are electronics from Waltham and Springfield, industrial equipment from Westwood and
Lynn, technical equipment and tools from Amesbury, and plastics from New Bedford. Cranberries
from Cape Cod, apples from Groton, and dairy products from Upton are Massachusetts main
agricultural products. Cambridge and Bedford are home to high-technology research and
development, while finance and trade take place in Boston. Tourism offers a boost to the
Massachusetts economy. Each year, millions of tourists come to the historic cities of Boston,
Plymouth and Salem, and the coastal towns of Cape Cod and Nantucket.

Here are a few of our favorite Massachusetts expert witnesses. If you find someone who fits what
you need, let us know and we'll connect you. Otherwise, we're delighted to conduct a quick but
thorough search and deliver a roster of top candidates for you to review. There is no charge for the
custom search
— you pay only the disclosed hourly rate if you retain one of our experts.




                                  Averred Complaint, PAGE 26




                                                                                                       29
         Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 31 of 87




   55. The Round Table Group website refers to numerous experts by an "expert number,"18 with

       page after page of experts in Massachusetts.



   56. While Mr. Russ Rosenzweig is the CEO and founder of Round Table Group and only Mr.

       Russ Rosenzweig is being sued such extensive and ongoing connections to Massachusetts on

       the part of Mr. Russ Rosenzweig constitute on-going, general presence in Massachusetts, so

       as to constitute general jurisdiction.



   57. For the reasons described above, Mr. Russ Rosenzweig engages in a "persistent course

       of conduct, or derives substantial revenue from goods used or consumed or services

       rendered, in this commonwealth" of Mass. Gen. L. c. 223A §3 (d).



   58. Because Mr. Russ Rosenzweig has causing tortious injury in this commonwealth as

       described above (and below), and because Mr. Russ Rosenzweig has engaged in a

       "persistent course of conduct, or derives substantial revenue from goods used or consumed

       or services rendered, in this commonwealth,"




18 It is assumed so as to prevent hiring the expert without going through the firm.




                                   Averred Complaint, PAGE 27




                                                                                                    30
       Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 32 of 87




      there is personal jurisdiction under Mass. Gen. L. c. 223A §3 (d), even if the specific

      transactions and occurrences that are the subject of this lawsuit are ruled to be having taken

      outside of the commonwealth.



59. For the reasons described above, Mr. Russ Rosenzweig "derives substantial revenue from .

      . . services rendered, in this commonwealth."



(d)       PERSONAL JURISDICTION BY ACTS OR OMMISSION IN MASSACHUSETTS



60.           The previous paragraphs are incorporated by reference.



61. Mass. Gen. L. c. 223 §3(c), Massachusetts' long arm statute provides that one may obtain

      jurisdiction by "causing tortious injury by an act or omission in this commonwealth.



62. The omission of Mr. Russ Rosenzweig in Massachusetts was not keeping the

      confidentiality of certain information (pursuant to the Confidential Disclosure Agreement

      contract) that was located in Massachusetts as well.



63. Some of Mr. Russ Rosenzweig act of misrepresenting to third parties he was with

      FirstSight Group and other plaintiffs, were in Massachusetts.




                                 Averred Complaint, PAGE 28




                                                                                                       31
       Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 33 of 87




64. This included representing to clients some of whom have operations in Massachusetts,

      through multiple organizations that Mr. Rosenzweig owned or controlled that Mr. Russ

      Rosenzweig owned the intellectual property, master service agreements, naming rights,

      and track record of results of Diermeier Consulting Associates.



65. Many of these clients Mr. Russ Rosenzweig dealt with are in Massachusetts or substantially

      do business in Massachusetts, thus perpetuating acts or omission in Massachusetts that is

      the subject of this lawsuit.


      C) PERSONAL JURISDICTION: "contracting to supply services or things in this
      commonwealth":



66.           The previous paragraphs are incorporated by reference.



67. Mass. Gen. L. c. 223 §3(b), Massachusetts' long arm statute provides that one may

      obtain jurisdiction by "contracting to supply services or things in this commonwealth."




68. Here, Mr. Russ Rosenzweig contracted to obtain the right to examine (but not use) sundry

      intellectual property that was located in Massachusetts and then violated that contract and

      was in breach.




                                     Averred Complaint, PAGE 29




                                                                                                    32
     Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 34 of 87




69. There were also contracts for hundreds of other things in Massachusetts which included

   client confidential information, company confidential information, employee confidential

   information, information which is governed by ERISA laws, confidential legal

   information, confidential investor information, addresses, social security numbers,

   customer lists, computer disks, tapes, computer hard drives, CD ROMS, sample products,

   prototypes and models the Companies' research, development, products, methods of

   manufacture, trade secrets, inventions, business plans, customers, investors, vendors,

   finances, personnel data, work product, Company Intellectual Property and other material

    or information considered proprietary by the plaintiffs relating to the current or anticipated

    business or affairs of any of any of the Companies, as well as the terms of this Agreement.




     COUNT 1: BREACH OF CONTRACT, BREACH OF CONFIDENTIALITY
    PROVISIONS OF PARAGRAPH 2 OF THE CONFIDENTIAL DISCLOSURE
                           AGREEMENT

70. The previous paragraphs are incorporated by reference.


71. As previously stated, the purpose of a Confidential Disclosure Agreement is to

    make allow the Recipient (Mr. Russ Rosenzweig) to evaluate whether he was

    to acquire FirstSight B but not allow him to use in the Confidential Information

    in any other way, or to disclose it to third parties: in short, to allow him to know

    what he needed to know to consider the acquisition and to evaluate its business

    potential but to assure that the Confidential Information was not otherwise used

    by him or disclosed to other parties (save for the very narrow purposes stated

    in the agreement, subject to the protections stated in the agreement).

                                Averred Complaint, PAGE 30




                                                                                                     33
     Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 35 of 87




72. Paragraph 1 of the of the Confidential Disclosure Agreement particularized

   what the confidential information was that was subject to the agreement and

   defined what was the "Confidential Information."

73. This "Confidential Information," was and is of immense value to all the

   Plaintiffs.

74. Pursuant to Paragraph 2 of the Confidential Disclosure Agreement which Mr.

   Russ Rosenzweig signed as did Plaintiffs on or about April 17, 2017, of which

   Mr. Russ Rosenzweig was "the Recipient," and 63 Partners, LLC and Paul Del

   Gallo were "the Disclosing Party":

    "Confidential Treatment. The Recipient shall maintain the Confidential
   Infoiniation in secrecy and will use best efforts to prevent its disclosure to third
   parties. Recipient shall limit the internal disclosure of the Confidential
   Information to only those employees, colleagues, or affiliates to whom it is
   necessary to disclose it for Recipient to perform its obligations hereunder, and
   all such employees, colleagues and affiliates shall themselves have an
   obligation of confidentiality to Recipient, with respect to which obligation
   Disclosing Party shall be deemed a third-party beneficiary."


75. Mr. Russ Rosenzweig did not maintain the Confidential Information in secrecy

   which breached the Confidential Disclosure Agreement and caused damages.

76. Mr. Russ Rosenzweig did not use best efforts to prevent the disclosure of the

    Confidential Information to third parties, which constituted a breach of the

    Confidential Disclosure Agreement, and caused damages.

77. Mr. Russ Rosenzweig did not limit the internal disclosure of the Confidential

    Information to only those employees, colleagues, or affiliates to whom it was

    necessary to disclose it for Mr. Russ Rosenzweig to perform his obligations,

    which constituted a breach of the Confidential Disclosure Agreement, and

    caused damages.
                               Averred Complaint, PAGE 31




                                                                                          34
     Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 36 of 87




78. Pursuant to the Confidential    Disclosure Agreement, Mr. Russ Rosenzweig

   was to assure that all such employees, colleagues and affiliates shall themselves

   have an obligation of confidentiality to Mr. Russ Rosenzweig, with respect to

   which obligation Disclosing Party (the Plaintiffs 63 Partners, LLC and Paul Del

   Gallo) were to be deemed a third-party beneficiary: Mr. Russ Rosenzweig did

   not assure that all of his employees, colleagues and affiliates shall themselves

   have an obligation of confidentiality to Mr. Russ Rosenzweig to which , the

   Plaintiffs 63 Partners, LLC and Paul Del Gallo) were to be deemed a third-party

   beneficiary, which    breached the terms of the Confidential Agreement and

   caused the Plaintiffs damages.



COUNT 2: BREACH OF CONTRACT, BREACH OF "NO INTEREST
CREATED" PROVISIONS OF PARAGRAPH 3 OF THE CONFIDENTIAL
DISCLOSURE AGREEMENT


79. The previous paragraphs are incorporated by reference.


80. As previously stated, the "Disclosing Party" are the 63 Partners, LLC and Paul Del Gallo

    and the Recipient was Mr. RussRosenzweig, to which the Confidential Disclosure

    Agreement stated in Paragraph 3:

           No Interest Created. The disclosure of Confidential Information by
           Disclosing Party to Recipient shall not be deemed to create in Recipient any
           ownership or other proprietary interest in the Confidential Information,
           including but not limited to a license, other than the implied license necessary
           for Recipient to perform its duties pursuant to the consulting relationship.
           Without limiting the generality of the foregoing, Recipient shall not use the
           Confidential Information to develop any proprietary products and shall not
           incorporate any of the Confidential Infoimation, or the fruits of its use
           thereof, into any patent application or other trade secret claimed by Recipient.
           Disclosing Party shall retain all proprietary and intellectual property rights to
           the Confidential Information and the uses thereof



                              Averred Complaint, PAGE 32




                                                                                               35
     Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 37 of 87




81. By the plain terms of paragraph 3 the Confidential Disclosure Agreement, the

   disclosure of the Confidential Information (as stated in Paragraph

   1 of the Confidential Disclosure Agreement) by 63 Partners, LLC and/or Paul

   Del Gallo to Mr. Russ Rosenzweig did not in any way create in Mr. Russ

   Rosenzweig any ownership or other proprietary interest in the Confidential

   Information that was the subject of the agreement and embodied in paragraph

   1 of the Confidential Disclosure Agreement: this would create an implied term

   of the Confidential     Disclosure      Agreement       that   the Confidential

   Infoiivation that was the subject of the agreement was not to be held out by Mr.

   Russ Rosenzweig as being his own or licensed to him.



82. By Mr. Russ Rosenzweig holding out to numerous third parties the

   Confidential Information that was the subject of the Confidential Disclosure

   Agreement as somehow being his own (or licensed to him), Mr. Russ

   Rosenzweig breached the implied term of the Confidential Disclosure

   Agreement.



83. When a contract (as the one here) explicitly says that the disclosure of the

    confidential information does not create in the recipient of the confidential

    information an interest in the confidential agreement, there is an implied

    agreement not to hold out otherwise to third parties (which happened here and

   was a breach).




                             Averred Complaint, PAGE 33




                                                                                      36
      Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 38 of 87




84. Moreover, such clauses stating that no interest is created further implies that the

    Confidential Information will not be used by the Recipient, here Mr. Russ

    Rosenzweig, other than as stated as a proper use by the agreement (which here

    was to evaluate the acquisition of FirstSight B): Mr. Russ Rosenzweig's

    misappropriation of the Confidential Information as previously described

    breaches this agreement.



85. Regardless of what may be implied by the Confidential Disclosure agreement,

    the explicit provision that the "Recipient (Mr. Russ Rosenzweig) shall not use

    the Confidential Information to develop any proprietary products" was

    flagrantly breached when Mr. Russ Rosenzweig performed consulting services

    to third parties and used the Confidential Agreement that he promised to both

    not use or disclose, and this caused damages by way of lost business to the

    plaintiffs and in addition to lost business opportunities, damage to their business

    reputation when Mr. Russ Rosenzweig egregiously performed poor consulting.



86. The explicit provision that Mr. Russ Rosenzweig was not to incorporate any of

    the Confidential Information, or the fruits of its use thereof, into any patent

    application or other trade secret claimed by Recipient (Mr. Russ Rosenzweig)

    was violated causing the Plaintiffs' damages.




                                Averred Complaint, PAGE 34




                                                                                          37
     Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 39 of 87




87. Mr. Russ Rosenzweig took the Confidential Information, which in themselves

   constitute a form of trade secrets, and Mr. Russ Rosenzweig both used the

   Confidential Information and held it out to be his own "trade secrets" or

   propriety method and/or        proprietary knowledge though the Confidential

   Disclosure Agreement explicitly stated he was not to do so: in so doing he

   breached the explicit terms of the Confidential Disclosure Agreement and thus

   deprived the Plaintiffs of business opportunities.



88. Also, Mr. Russ Rosenzweig damaged the Plaintiffs reputation when he

   fraudulently held out to others that he had proper ownership of the Confidential

   Information of the Confidential Disclosure Agreement, when he fraudulently

   maintained that he was working on behalf of the Plaintiffs; when he

   fraudulently portrayed himself as the Chief Financial Officer of FirstSight in

   order to get business from third parties; when he misrepresented the ownership

    of FirstSight B in    order to get business from third parties; when he

    fraudulently represented himself as having served FirstSight's clients in order

    to get business from third parties; and when he misrepresented himself as

    owning or having rights to the intellectual property of Plaintiffs' in order to get

    business from third parties: not only is this business the defendants would have

    acquired, by incompetently providing said services he has caused injury to the

    Plaintiffs' reputations among those that would purchase their services




                               Averred Complaint, PAGE 35




                                                                                          38
     Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 40 of 87




89. As previously stated, Mr. Russ Rosenzweig had fraudulently portrayed himself

   as the Chief Financial Officer of FirstSight B in order to get business from third

   parties; misrepresented the ownership of FirstSight in order to get business from

   third parties; fraudulently represented himself as having served FirstSight's

   clients in order to get business from third parties; and misrepresented himself

   as owning or having rights to the intellectual property of Plaintiffs' in order to

   get business from third parties; and apart from other torts, constituted breach of

   contractual provision of the Confidential Disclosure Agreement that Paul Del

   Gallo and 63 Partners, LLC and Three Companies,

   LLC "shall retain all proprietary and intellectual property rights to the

   Confidential Information and the uses thereof."



90. Mr. Russ Rosenzweig acquired clients disclosed in the Confidential Disclosure

   Agreement.



91. Mr. Russ Rosenzweig misappropriated the intellectual property that was part of

   the Confidential Information of the Confidential Disclosure Agreement for Mr.

    Russ Rosenzweig own benefit, said Confidential Information and Intangible

    assets being located in Massachusetts.




92. Mr. Russ Rosenzweig continues to use the intangible assets located in

    Massachusetts of the Plaintiffs, including continuing to their partners and

    clients which constitute part of the Confidential Information.




                              Averred Complaint, PAGE 36




                                                                                        39
     Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 41 of 87




93. Mr. Russ Rosenzweig continues to disclose the Confidential Information of the

   Confidential Disclosure Agreement to parties in Massachusetts and outside,

   causing irreparable harm to Plaintiffs.




94. Mr. Russ Rosenzweig used the Confidential Information of the Confidential

   Disclosure Agreement to perform a

    cultural analysis of Wells Fargo in the midst of its ongoing controversies and

    challenges; this use of the intellectual property (located and stored in

    Massachusetts) failed, and Mr. Russ Rosenzweig was fired from the account,

    and the executives who retained him were also terminated.




95. Subsequently those executives of Wells Fargo have been charged by various

    government regulators and the Security and Exchange Commission.



96. Mr. Russ Rosenzweig continues to book accounts through a claimed "training

    institutes".



97. These bookings include an account ENEL, Aquas         Andinas, Sodimac, and

    numerous others he continues to prospect, engage, and receive funds from,

    where he uses the misappropriated Confidential Information.



98. Rosenzweig employed and continues to employ a partner of Del Gallo's

    operation to harvest these clients using   Confidential Information Mr. Russ

    Rosenzweig misappropriated.


                              Averred Complaint, PAGE 37




                                                                                     40
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 42 of 87




99. Mr. Russ Rosenzweig continues to fraudulently represent his firms and

   operations as the successor of Diermeier Consulting Associates, going so

   far as to use the logos, contacts, past successes, and other copyrighted material

   to present his operation; the Confidential Disclosure Agreement with 63

   Partners specifically prohibits this.



100.          Mr. Russ Rosenzweig has now claimed in various "Declarations" and

   testimony provided to other courts that he considers himself the owner of these

   assets, and continues to use them, and fraudulently misrepresent them, to

   clients, intermediaries and others.



   COUNT 3: BREACH OF CONTRACT, BREACH OF "RETURN"
   PROVISIONS OF PARAGRAPH 5 OF THE CONFIDENTIAL
   DISCLOSURE AGREEMENT


101.          The previous paragraphs are incorporated by reference.

102.          Pursuant to Paragraph 4 of the Confidential Disclosure Agreement,

   "Period of Confidentiality," it is stated, "Recipient's obligations under this

   Agreement shall extend indefinitely."

103.          Pursuant to Paragraph 5 of the Confidential Disclosure Agreement,

   "Following the termination or expiration of Recipient's evaluation of the

       Confidential Information, Recipient shall return the Confidential Information

       to Disclosing Party and shall not retain any copies, descriptions, or summaries

       thereof."




                                 Averred Complaint, PAGE 38




                                                                                         41
       Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 43 of 87




104.       At the termination of Mr. Russ          Rosenzweig evaluation of the

   Confidential Information of the Confidential Disclosure Agreement, and when

   Mr. Russ Rosenzweig's evaluation of the Confidential Information in the

   Confidential Disclosure Agreement expired, not only did Mr. Russ Rosenzweig

   not return the Confidential Information to the Disclosing Party (the Plaintiffs)so

   as to breach the Confidential Disclosure Agreement, not only did Mr. Russ

   Rosenzweig "retain any copies, descriptions, or summaries thereof' so as to

   breach the Confidential Disclosure Agreement, Mr. Russ Rosenzweig

   misappropriated the Confidential Information as described herein, to

   effectively steal the clients   of the Plaintiffs for his own benefit, thereby

   breaching the "Return" provisions of Paragraph 5 of the Confidential

   Disclosure Agreement, causing the Plaintiffs' damages.

105.       Here, instead of returning the confidential information as required by

   paragraph 5 of the Confidential Disclosure Agreement, Mr. Russ Rosenzweig

   misappropriated the Confidential Information of the Confidential Disclosure

   Agreement, fraudulently portrayed himself as the Chief Financial Officer of

   FirstSight B in order to get business from third parties, misrepresented the

   ownership of FirstSight in order to get business from third parties, fraudulently

   represented himself as having served FirstSight's clients in order to get business

   from third parties, and misrepresented himself as owning or having rights to

   the intellectual property of Plaintiffs' (Paul Del Gallo and 63 Partners, LLC and

   Three Companies, LLC) in order to get business from third parties, all the while

   failing to return said Confidential Information and retaining it for himself.



                              Averred Complaint, PAGE 39




                                                                                        42
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 44 of 87




   COUNT 4: MISAPPROPRIATION OF BUSINESS OPPORTUNITIES

106.             The previous paragraphs are incorporated by reference.


107.             The corporate opportunity doctrine prohibits a corporate fiduciary

   from exploiting an opportunity related to the corporation's business unless he

   or she first offers that opportunity to the corporation.




108.           By signing the Confidential Disclosure Agreement of April 17, 2017 in

   contemplation of being a shareholder in FirstSight LLC, Mr. Russ Rosenzweig

   created a fiduciary duty to the corporate plaintiffs and to Paul Del Gallo in his

   personal capacity.



109.           Here, Mr. Russ Rosenzweig misappropriated the Confidential

       Information of the Confidential Disclosure Agreement; fraudulently portrayed

       himself as the Chief Financial Officer of FirstSight in order to get business from

       third parties; misrepresented the ownership of FirstSight in order to get

       business from third parties; fraudulently represented himself as having served

       FirstSight's clients in order to get business from third parties; and

       misrepresented himself as owning or having rights to the intellectual property

       of Plaintiffs' in order to get business from third parties; when these business

       opportunities should have been presented to the Plaintiffs.




                                  Averred Complaint, PAGE 40




                                                                                            43
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 45 of 87




110.          Here, Mr. Russ Rosenzweig did not act in good faith, used company

   assets to exploit the opportunity, and the opportunities are essential to the

   plaintiff companies' businesses.




111.           Plaintiffs have a tangible interest in the outcome of the dispute as they have enforced

   the agreement on or about August 2018 with Mr. Russ Rosenzweig, who continues to

   cultivate investments, clients, and harm and endanger the well-being of the Plaintiffs.



   COUNT 5: THEFT OF TRADE NAME AND DECEPTIVE TRADE PRACTICES


112.           The previous paragraphs are incorporated by reference.

113.           The gist of the tort of trademark infringement is a consumer protection

       designed to eliminate confusion as to source: it isn't so much an "intellectual

       property" as a patent, copyright or trade secret, but a passing off of one's goods

       or services as belonging to another and stealing their good will and

       loyalty/brand-preference.

114.           Trademark law is designed to protect the consumer

       goodwill which merchants develop through the use of trademarks and service

       marks; this goal is achieved by preventing would-be infringers from using

       similar marks which could confuse consumers into thinking that these goods

       or services originate from the original mark owner.

115.           A mark such as the trade name "Diermeier Consulting Associates" and

       "FirstSight" thus safeguards the owner's reputation in the marketplace as well

       as the value of the owner's advertising dollar.


                                   Averred Complaint, PAGE 41




                                                                                                         44
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 46 of 87




116.          By Mr. Russ Rosenzweig using Plaintiffs' trade names and holding

   himself out to be a CFO of FirstSight B and misrepresenting the ownership of

   FirstSight B, it was the aim to confuse consumers into thinking that these

   services originate from Diermeier Consulting Group and / or FirstSight, when

   this was not the case.



117.          Mr. Russ Rosenzweig bbrazenly holding oneself out as representing a

   company that one does not is the usual path of trade name infringement case,

   but it goes more quickly to the core values being violated (not deceiving

   consumers into thinking that the services come from a               source enjoying

   goodwill when in fact the serviced do not come from that source of good will).




118.           Trademark infringement usually take place, where, an entity uses a

   trade name (a species of trade mark) in a confusingly similar manner to

       another source of goods or services—of course, this more brazen form of

       trademark infringement is steal the identical name, and pass one's self off as

       being from a particular company that enjoys goodwill in the marketplace

       (FirstSight and Diermeier Consulting Associates) with a specific intent to

       deceive the customer.



119.           A common law trademark provides protection for a symbol, logo,

       product name, or other words or marks that identify the source of goods or

       services before it is registered with the state or federal government.




                                  Averred Complaint, PAGE 42




                                                                                         45
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 47 of 87




120.          Here, FirstSight and Diermeier Consulting Associates are common law

   trade names        and Mr. Russ Rosenzweig engaged in willful, intentional, and

   knowing infringement by using the FirstSight name with express intention of

   passing himself off as being a member (particularly the Chief Financial Officer)

   of FirstSight.


121.           Intentionally passing off your consulting services of that of another

   consulting company to which you are not an owner or an employee or have

   any propriety interest, as happened here under the facts herein described, is

   about a brazen a form of trademark infringement as there can be.



122.             Mr. Russ Rosenzweig's intentionally holding one's self out to be of

   FirstSight Group when he did not own, was not member of it, and was not

   employee or officer or agent or board member of FirstSight Group patent

   misappropriate of the corporate name, much more common than your typical

   case of trade mark and/or trade name infringement, and is the acme of stealing

   the goodwill of another corporation by causing confusion as to source.



123.           The reason why Mr. Russ Rosenzweig conduct is much more patent,

       is usually a good or service provider picks a name or mark that happens to be

       deceptively similar to another mark: it is the unusual case where the person is

       trying to actually palm his good or services off as that as another with a purpose

       effort to deceive, which is what happened here.




                                  Averred Complaint, PAGE 43




                                                                                            46
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 48 of 87




124.          In the instant case, Mr. Russ Rosenzweig did the consulting equivalent

   of putting a Gucci label on an imposter bag: he held himself as working for

   Diermeier Consulting Associates and FirstSight (even going so far as holding

   himself out to be the Chief Financial Officer) and having used its trade name in

   a brazenly false and deceptive manner with the intended purpose of causing

   deception as to source, violated the tradename of FirstSight causing damages:

   because there was such a brazen effort of intentionally deceiving, punitive

   damages are sought and requested.



125.           Moreover, by misappropriating the Diermeier Consulting Associates

       and FirstSight name, palming himself off as a member of FirstSight, and then

       performing horribly as a consultant, Mr. Russ Rosenzweig did damage to the

       FirstSight name and goodwill, and that frankly of all the Plaintiffs.




126.             By deceitfully holding himself out to be the Chief Financial Officer

       of FirstSight, and then performing miserably as a consultant, especially but not

       limited to Wells-Fargo, he has damaged the

       business reputation of all the defendants.



       COUNT 6: INTENTIONAL INTERFERENCE WITH ADVANTAGEOUS BUSINESS
       RELATIONSHIP AND TORTIOUS INTERFERENCE WITH CONTRACT


127.           The previous paragraphs are incorporated by reference.




                                  Averred Complaint, PAGE 44




                                                                                          47
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 49 of 87




128.          Paragraph 2 of Rosenzweig's contract (The Confidential Disclosure

   Agreement), which Rosenzweig signed, specified:

              "Confidential Treatment. Recipient shall maintain the
              Confidential Information in secrecy and will use best efforts to
              prevent its disclosure to third parties. Recipient shall limit the
              internal disclosure of the Confidential Information to only those
              employees, colleagues, or affiliates to whom it is necessary to
              disclose it for Recipient to perform its obligations hereunder,
              and all such employees, colleagues and affiliates shall
              themselves have an obligation of confidentiality to Recipient,
              with respect to which obligation Disclosing Party shall be
              deemed a third-party beneficiary."


129.          The "Recipient" under the Confidential Disclosure Agreement was Mr.

   Russ Rosenzweig.

130.            The "Disclosing Party" under the Confidential Disclosure Agreement

       was 63 Partners, LLC and Paul Del Gallo.

131.          Paragraph 3 of the Confidential       Disclosure Agreement which Mr.

       Russ Rosenzweig signed specified:

              "No Interest Created. The disclosure of                 Confidential
              Information by Disclosing Party to Recipient shall not be deemed
              to create in Recipient any ownership or other proprietary interest
              in the Confidential Information, including but not limited to a
              license, other than the implied license necessary for Recipient to
              perform its duties pursuant to the consulting relationship. Without
              limiting the generality of the foregoing, Recipient shall not use the
              Confidential Information to develop any proprietary products and
              shall not incorporate any of the Confidential Information, or the
              fruits of its use thereof, into any patent application or other trade
              secret claimed by Recipient. Disclosing Party shall retain all
              proprietary and intellectual property rights to the Confidential
              Information and the uses thereof."


                                 Averred Complaint, PAGE 45




                                                                                      48
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 50 of 87




132.           And to make clear that the assets were to be returned paragraph 5 stated:


               "Return. Following the termination or expiration of
               Recipient's evaluation of the Confidential Information,
               Recipient shall return the Confidential Information to
               Disclosing Party and shall not retain any copies, descriptions,
               or summaries thereof." Mr. Russ Rosenzweig never returned
               any of the assets. Since April 17, 2017 Mr. Russ Rosenzweig
               has used trade and confidential information from Plaintiffs for
               his own financial benefit."


133.           Mr. Russ Rosenzweig used the confidential "Pipeline Reports" to

   obtain Plaintiffs Clients and potential clients.


134.           Mr. Russ Rosenzweig separately contacted and acquired Plaintiffs

   clients.


135.           This included Aqua Andinas, E.N.E.L, Wells Fargo, and several others.


136.           Mr. Russ Rosenzweig also tortuously interfered with the business

   relationship of the Plaintiffs with Tomas Bilbao, a long-time business contract

       of the Plaintiffs.


137.           Mr. Russ Rosenzweig interfered with the business being cultivated

       by Mr. Tomas Bilbao in several countries.


138.           The ownership of these accounts was abundantly clear, Mr.

       Rosenzweig did not speak the language the accounts were booked in.




                                  Averred Complaint, PAGE 46




                                                                                           49
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 51 of 87




139.          Mr. Russ Rosenzweig interfered with the contracts and business of four

   other of the Plaintiffs relationships, each of which Mr. Russ Rosenzweig has

   converted for his own purposes: These include Randy Stevenson, Jean Egmon,

   Ekkart Kaske, and Francisco Procheska.


140.          Plaintiffs have a tangible interest in the outcome of the dispute as they

   have enforced the agreement on or about August 2018 with Mr. Russ

   Rosenzweig, who continues to cultivate investments, clients, and harm and

   endanger the well-being of the Plaintiffs.


COUNT 7: UNFAIR COMPETITION AND/OR DECEPTIVE PRACTICES


141.           The previous paragraphs are incorporated by reference.

142.           Unfair competition can be accomplished by false advertising: while

   typically the consumer is         considered the "victim," a victim who also has

   standing to sue is a corporation that lost business because the defendant Mr.

   Russ Rosenzweig, as happened here, falsely advertised (by means of phone

       calls and personal contacts) that he was actually a shareholder in the Plaintiffs'

   businesses thus causing them lost business opportunities, as happened here.

143.           The unauthorized substitution of one brand of services for another

       is a form of unfair trade practice, to which under the facts previously described,

       the defendant Mr. Russ Rosenzweig has run afoul causing tortious injury to the

       plaintiff by holding himself out to be the Chief Financial Officer of FirstSight,

       for which there were damages in lost business and injury to reputation when

       the Defendant performed poorly after palming himself to be the Plaintiff when

       he knew he was not.


                                  Averred Complaint, PAGE 47




                                                                                            50
       Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 52 of 87




144.       The misappropriation of confidential information to solicit

   customers as Mr. Russ Rosenzweig did is a form of unfair trade practices, to

   which the defendant is guilty, by so using the Confidential Information of the

   Confidential Disclosure Agreement to steal the Plaintiffs' own clients, for

   which there were damages in lost business and injury to reputation when the

   Mr. Mr. Russ Rosenzweig performed poorly after palming himself to be the

   FirstGroup when he knew he was not.


145.       Theft of trade secrets is a form of unfair       competition whereby the

   Confidential Information misappropriated by the Defendant as described

   constitutes such theft, for which there were damages in lost business and injury

   to reputation when the Mr. Russ Rosenzweig performed poorly after palming

   himself to be the Plaintiff when he knew he was not.

        a. Since April 17, 2017 Mr. Russ Rosenzweig has
           transferred the clients, client confidential information, confidential

           information, trade secrets, and other intangible assets of the Plaintiffs

           which are protected by the Confidential Disclosure Agreement and/or

           which betrayed the understood confidences of the Plaintiffs and to

           which the Defendant had a duty to protect.

        b . This included the use of confidential information and its dissemination

            to a firm which Mr. Russ Rosenzweig is involved "SVII".

        c. SVII used and disseminated this Confidential Information to build a

            separate and fraudulent business, SVII and in doing so breached the

            Confidential Disclosure Agreement including and especially (but not

            limited to) the "No Interest Created" clause.

                              Averred Complaint, PAGE 48




                                                                                       51
          Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 53 of 87




   146.         Mr. Russ Rosenzweig claimed ownership of the Intellectual Property

       in one of his firms.

   147.         Mr. Russ Rosenzweig solicited investment on the Confidential

       Information claiming under Representations and Warranties that he was the

       owner of the Intellectual Property.

   148.         A breach of a restrictive covenant to not use confidential information

       is an unfair trade practice, as happened here as described elsewhere in this

        complaint, which is an unfair trade practice, for which there were damages in

        lost business and injury to reputation when Mr. Russ Rosenzweig performed

       poorly after palming himself to be the Plaintiff when he knew he was not

   149.         The use of a Plaintiffs' trade name or other trademark, as happened here

        is an unfair trade practice, as happened here when Mr. Russ Rosenzweig held

        himself to be the Financial Vice President of FirstSight.

   150.         Pursuant to Mass. Gen. L. c. 93A, §11,

        "Any person who engages in the conduct of any trade or commerce19 and
        who suffers any loss of money or property, real or personal, as a result of
        the use or employment by another person who engages in any trade or
        commerce of an unfair method of competition or an unfair or deceptive act or
        practice declared unlawful by section two or by any rule or regulation issued
        under paragraph (c) of section two may, as hereinafter provided, bring an action
        in the superior court, or in the housing court as provided in section three of
        chapter one hundred and eighty- five C, whether by way of original complaint,
        counterclaim, cross-claim or third-party action for damages and such equitable
        relief, including an injunction, as the court deems to be necessary and proper


19 Pursuant to Section 1 of Mass. Gen. L. c. 93A, "'Trade" and "commerce" shall include the
advertising, the offering for sale, rent or lease, the sale, rent, lease or distribution of any services
and any property, tangible or intangible, real, personal or mixed, any security as defined in
subparagraph (k) of section four hundred and one of chapter one hundred and ten A and any
contract of sale of a commodity for future delivery, and any other article, commodity, or thing of
value wherever situate, and shall include any trade or commerce directly or indirectly affecting the
people of this commonwealth
                                   Averred Complaint, PAGE 49




                                                                                                           52
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 54 of 87




151.          As can be seen, Section 9 of Chapter 93A is for consumers, and Section

   11 is for regular actors in trade.



152.          Section 9 of Chapter 93A refers to "Any person, other than a person

   entitled to bring action under section eleven of this chapter . . ." Section

   9 goes on to describe demand letters which are a part of consumer protection.




153.             Section 11 of Chapter 93A, that which is explicitly excluded from

   Section 9, refers to "Any person who engages in the conduct of any trade or

   commerce and who suffers any loss of money or property, real or personal, as

   a result of the use or employment by another person who engages in any

   trade or commerce of an unfair method of competition or an unfair or deceptive

   act or practice declared unlawful by section two"—thus it clearly applies to

   people engaging in the conduct of a trade as opposed to a regular consumer.



154.          People in business, i.e, "engages in the conduct of any trade or

   commerce" fall under Section 11 of Chapter 93A, as opposed to simply being

       aconsumer as contemplated in Section 9



155.          Lawsuits under Section 11, usually big business torts by people in

       commerce, do not require "demand letters" as do the consumer protection

       provisions of Section 9.




                                  Averred Complaint, PAGE 50




                                                                                       53
             Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 55 of 87




     156.          Under Section 11 of Chapter 93A, "Any person who engages in the

          conduct of any trade or commerce2° and who suffers any loss of money or

          property, real or personal, as a result of the use or employment by another person

          who engages in any trade or commerce of an unfair method of competition or an

         unfair or deceptive act or practice declared unlawful by section two or by any rule

            or regulation issued under paragraph (c) of section two may, as hereinafter

            provided, bring an action in the superior court,21 or in the housing court as

            provided in section three of chapter one hundred and eighty- five C, whether by

          way of original complaint, counterclaim, cross-claim or third-party action for

            damages and such equitable relief, including an injunction, as the court deems

            to be necessary and proper."

     157.          Here, the Plaintiffs, Paul Del Gallo, Diermeier Consulting Associates

            a/k/a FirstSightGroup, aDelaware Limited Liability Company, 63 Partners, a

            Delaware Limited Liability Company are engaged in the conduct of any

            trade or commerce of business consulting.

     158.          Pursuant to Section 2(a) of Chapter 93A, "Unfair methods of

            competition and unfair or deceptive acts or practices in the conduct of any

            trade or commerce are hereby declared unlawful," and such "Unfair methods

            of competition and unfair or deceptive acts" include the aforementioned:


20 As such language, Section 11 is designed for merchants or those in commerce, such a consultant, who has
been aggrieved by another's false and deceptive acts. Since section 9 excludes those in Section 11 (those in
commerce), it indirectly relates to regular consumers, being "Any person, other than a person entitled to
bring action under section eleven of this chapter (i.e., other than a merchant or person in commerce). It is an
way of saying that Section 9 is for consumers not in trade, but ultimately that is what it stands for. By default,
section 9 is for actions by regular consumers, whereas Section 11 is explicitly for business torts for
unfair or deceptive trade where the victim is a person in trade or commerce. If someone sells you a
Gucci bag when it is not, they sue under Section 9. If you are Gucci, you sue under Section 11.



                                       Averred Complaint, PAGE 51




                                                                                                                     54
          Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 56 of 87




21 This also provides subject matter jurisdiction.
             a. Mr. Russ Rosenzweig's misappropriation of the Confidential

                 Information in the Confidential Disclosure Agreement as described

                 herein for his own benefit to the detriment of the plaintiffs.

             b . The false advertising or otherwise "palming off' by Russ Rosenzweig

                 as herein described, by claiming to be a member, owner, and even a

                 Chief Financial Officer of First Sight Consulting when he was not (and

                 also misappropriating the FirstSight trade name in doing so), causing

                 both economic loss by lost business to the Plaintiffs' and causing

                 injury to their reputation when Russ Rosenzweig performed miserably,

                 especially, but not limited to, his work with Well-Fargo, where his

                 shortcomings as a consultant caused loses of epic proportions.

             c . Mr. Russ Rosenzweig's unauthorized substitution of one brand of

                 services for another, to which under the facts previously described, the

                 defendant Mr. Russ Rosenzweig holding himself out to be the Chief

                 Financial Officer of FirstSight, for which there were damages in lost

                 business and injury to reputation when           Mr. Russ Rosenzweig

                 performed poorly after palming himself to be the Plaintiff when he

                 knew he was not.

             d. Mr. Russ Rosenzweig's misappropriation of confidential information

                 (the Confidential Information of the Confidential Disclosure

                 Agreement) to solicit customers, by so using            the Confidential

                 Information of the Confidential Disclosure Agreement to steal the

                 Plaintiffs' own clients, for which there were damages in lost business

                 and injury to reputation when Mr. Russ Rosenzweig performed poorly
                                      Averred Complaint, PAGE 52




                                                                                            55
Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 57 of 87




    after palming himself to be the Plaintiff when he knew he was not.

 e . Mr. Russ Rosenzweig's theft of trade secrets whereby the Confidential

    Information misappropriated by Mr. Russ Rosenzweig as described

    constitutes such theft of trade secrets and confidential information, for

    which there were damages in lost business and injury to reputation when

    Mr. Russ Rosenzweig performed poorly after palming himself to be the

    Plaintiff when he knew he was not.

 f . Mr. Russ Rosenzweig's breach of a restrictive covenant to not use

    confidential information is an unfair trade practice, as happened here as

    described elsewhere in this complaint, which is an unfair trade practice,

    for which there were damages in lost business and injury to reputation

    when Mr. Russ Rosenzweig performed poorly after palming himself to

    be the Plaintiff when he knew he was not

 g . Mr. Russ Rosenzweig's misappropriation of the trade name FirstSight

    and Diermeier Consulting Associates so as to cause confusion as to the

    source of the services, as previously described: Mr. Russ Rosenzweig

    held his consulting to be that of Diermeier Consulting Associates and

    FirstSight, further falsely maintaining that he was a Chief Financial

    Officer of FirstSight, with said misappropriation of the trade name part

    of a conscientious plot to deceive clients and steal business from the

    Plaintiffs.




                       Averred Complaint, PAGE 53




                                                                                56
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 58 of 87




159.          Pursuant to Section 11 of Chapter 93A, "If          the court finds for the

   petitioner, recovery shall be in the amount of actual damages; or up to three,

   but not less than two, times such amount if the court finds that the use or

   employment of the method of competition or the act or practice was a willful

   or knowing violation of said section two."



160.           Here,     treble      damages       are    sought,       because Mr.

   Russ Rosenzweig's conduct was a deliberate effort to commit fraud upon his

   consulting clients by fraudulently portraying himself as the Chief Financial

   Officer of FirstSight in order to get business from third parties, misrepresented

       the ownership of FirstSight in order to get business from third parties,

       fraudulently represented himself as having served FirstSight's clients in order

       to get business from third parties, and misrepresented himself as owning or

       having rights to the intellectual property of Plaintiffs' (including but not limited

       to the Confidential Information in the Confidential Disclosure Agreement) in

       order to get business from third parties—while this was certainly fraud upon

       his clients, it was unfair and deceptive trade wherein the Plaintiffs(Paul Marc

       Del Gallo in his personal capacity, Diermeier Consulting Associates a/k/a

       FirstSightGroup, 63 Partners) all were injured. On or about September 17,

       2017 a memo Titled "Content, Revenue Generators, and Clients" was sent to

       Russ Rosenzweig and 14 other recipients. This memo clearly memorialized the

       relationships of the parties and was never challenged by Russ Rosenzweig. In

       this Russ Rosenzweig removed any and all doubt of his intent to commit fraud.

                                   Averred Complaint, PAGE 54




                                                                                              57
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 59 of 87




161.          Common law actions are hereby brought for the unfair trade practices

   described above, in addition to statutory relief that may be available.



COUNT 8: FRAUD PERPETRATED ON CLIENTS, WHICH CAUSED
            INJURY TO PLAINTIFF


162.           The previous paragraphs are incorporated by reference.


163.           The tort of fraud is committed when a representation was made, the

   representation was false, that when made, the defendant knew that the

   representation was false or that the defendant made the statement recklessly

   without knowledge of its truth, that the fraudulent misrepresentation was

       Made with the intention that others rely on it, that the fraudulent

       misrepresentation was relied upon, that the plaintiff suffered harm as a result

       of the fraudulent misrepresentation.


164.           Here, Mr. Russ Rosenzweig's conduct was a deliberate effort to commit

       fraud upon his consulting clients by fraudulently portraying himself as the

       Chief Financial Officer of FirstSight in order to get business from third parties.


165.           Mr. Russ Rosenzweig's misrepresented the ownership of FirstSight in

       order to get business from third parties, holding himself and others to be owners

       when he and they were not, which caused Plaintiff to lose business and to have

       the reputation of their businesses injured.


166.           Mr. Russ Rosenzweig fraudulently represented himself as having

                                  Averred Complaint, PAGE 55




                                                                                            58
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 60 of 87




   served FirstSight's clients in order to get business from third parties.



167.           Mr. Russ Rosenzweig's misrepresented himself as owning or having

   rights to the intellectual property of Plaintiffs' (including but not limited to

   the Confidential Information in the Confidential Disclosure Agreement) in

   order to get business from third parties.



168.           While the aforementioned fraud of the several previous paragraphs

   were certainly fraud upon his clients, it was also a fraud wherein the Plaintiffs

   (Paul Marc Del Gallo in his personal capacity, Diermeier Consulting

   Associates a/k/a FirstSightGroup, 63 Partners) all were injured because the

       fraud on the clients perpetrated by Mr. Russ Rosenzweig caused the Plaintiffs

       to lose business and have their reputations damaged when Mr. Russ

       Rosenzweig performed miserably as a consultant.


169.           Because Mr. Russ Rosenzweig's fraud to clients caused economic loss

       and other injury to the Plaintiffs, the Plaintiffs have standing to sue for the fraud

       for the fraud Mr. Russ Rosenzweig perpetrated on his clients, knowingly

       pretending to the be the Plaintiffs when he knew he was not.

170.           Paragraph 2 of Rosenzweig's contract, which he signed, specified:

       "Confidential Treatment. Recipient shall maintain the Confidential

       Information in secrecy and will use best efforts to prevent its disclosure to third

       parties. Recipient shall limit the internal disclosure of the Confidential

       Information to only those employees, colleagues, or affiliates to whom it is

       necessary to disclose it for Recipient to perform its obligations hereunder, and

                                   Averred Complaint, PAGE 56




                                                                                               59
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 61 of 87




   all such employees, colleagues and             affiliates shall themselves have an

   obligation of confidentiality to Recipient, with respect to which obligation

   Disclosing Party shall be deemed a third-party beneficiary.



171.           Paragraph 3 of the Confidential Disclosure Agreement which Mr. Russ

   Rosenzweig signed specified: "No Interest Created. The disclosure of

   Confidential Information by Disclosing Party to Recipient shall not be deemed

   to create in Recipient any ownership or other proprietary interest in the

   Confidential Information, including but not limited to a license, other than the

   implied license necessary for Recipient to perform its duties pursuant to the

   consulting relationship. Without limiting the generality of the foregoing,

   Recipient shall not use the Confidential Information to develop any proprietary

   products and shall not incorporate any of the Confidential Information, or the

       fruits of its use thereof, into any patent application or other trade secret claimed

   by Recipient. Disclosing          Party shall retain all proprietary and intellectual

       property rights to the Confidential Information and the uses thereof.




172.           And to make clear that the assets were to be returned paragraph 5

       stated: "Return. Following the termination or expiration of Recipient's

       evaluation of the Confidential Information, Recipient shall return the

       Confidential Information to Disclosing Party and shall not retain any copies,

       descriptions, or summaries thereof." Mr. Russ Rosenzweig never returned any

       of the assets.




                                   Averred Complaint, PAGE 57




                                                                                              60
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 62 of 87




173.          Mr. Russ Rosenzweig altered the general ledgers of          the Plaintiffs

   books and records so as to perpetuate a fraud. Specifically, Mr. Rosenzweig

   redirected expense reimbursements to bank accounts and payees contrary to

   written instructions. Mr. Rosenzweig did so in order to attempt to portray the

   clients of the Plaintiffs as Rosenzweig's clients.




174.          Mr. Russ Rosenzweig committed a wire fraud when depositing amounts into bank

   accounts directly in contradiction to a stated audit trail memorandum.




175.           This altering of the general ledgers and wire fraud directly impacted the

       Plaintiffs, particularly those of Diermeier Consulting Associates.




176.           Mr. Russ Rosenzweig committed a fraud when he falsely represented himself as the

       Chief Financial Officer of FirstSight. That false claim facilitated his altering of the General

       Ledgers and commission of the wire fraud.




177.           Mr. Russ Rosenzweig committed a fraud when he entered compensation

       for himself on a line of credit for FirstSight B.




178.           Mr. Russ Rosenzweig committed a fraud when he altered and padded a financial

       debt instrument of FirstSight B. LLC.




                                  Averred Complaint, PAGE 58




                                                                                                         61
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 63 of 87




179.          Mr. Russ Rosenzweig committed a fraud when he removed and used the

   Intellectual Property of the Plaintiffs.




180.          In early 2018, 63 Partners LLC reported these frauds committed by

   Rosenzweig to the Security and Exchange Commission.




181.          These frauds, including the altering of general ledgers and wire frauds, also caused

   damage to the Plaintiffs' by way of lost business, impairment of confidential information

       including intellectual property, and damage to business reputation.




COUNT 9: FRAUD PERPETRATED ON PLAINTIFFS DIRECTLY


182.           The previous paragraphs are incorporated by reference.


183.           Apart from Mr. Russ Rosenzweig perpetrating clients on the would be

       or actual clients of Paul Marc Del Gallo in his personal capacity, Diermeier

       Consulting Associates a/k/a FirstSightGroup, 63 Partners, he perpetrated

       several frauds directly on the Plaintiffs' themselves (Paul Marc Del Gallo in

       his personal capacity, Diermeier Consulting Associates a/k/a FirstSightGroup,

       63 Partners).


184.           Mr. Russ Rosenzweig made a misrepresentation at the time of the

       formation of Confidential Disclosure Agreement Rosenzweig that Mr. Russ

       Rosenzweig would direct business to plaintiffs and not take it for himself or

       direct it elsewhere: he knew he would not when he made the agreement.


                                 Averred Complaint, PAGE 59




                                                                                                     62
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 64 of 87




185.             Here Mr. Russ Rosenzweig represented that he was a consultant

   working for the Plaintiffs, that he was a Chief Financial Officer of one of the

   Plaintiffs, that he was authorized to perform financial transactions for the

   plaintiffs, fully knowing this was false or at the very least, recklessly made.



186.             Mr. Russ Rosenzweig presented himself to his collogues as owning the

   confidential information subject to this contract.



187.             On information and belief this included soliciting investments for his

   benefit as "owned" by himself and his colleagues.


188.             Mr. Russ Rosenzweig was unable to complete the acquisition which

   was actually a false offer used to acquire Plaintiffs' assets.




189.             In direct and tortuous violation of the agreement, Mr. Russ Rosenzweig

       converted the confidential information of the Plaintiffs to himself and

       numerous shell companies

       he controls.




190.             The Plaintiffs' assets are of extraordinary value, including proprietary

       methodologies, intellectual property, intellectual property cross licenses, Client

       trade secrets and confidential information, sales leads, client rights, and other

       assets.


                                   Averred Complaint, PAGE 60




                                                                                            63
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 65 of 87




   COUNT 10: INTERFERENANCE WITH ADVANTAGEOUS
   BUSINESS RELATIONSHIP/INTERFERENCE WITH CONTRACT


191.          The previous paragraphs are incorporated by reference.


192.          To make a successful claim for          intentional interference with

   advantageous relations, a plaintiff must prove that (1) he had an advantageous

   relationship with a third party (e.g., a present or prospective contract or

   employment relationship); (2) the defendant knowingly induced a breaking of

   the relationship; (3) the defendant's interference with the relationship, in

   addition to being intentional, was improper in motive or means; and (4) the

   plaintiff was harmed by the defendant's actions.


193.          Plaintiffs held over 250 individual contracts with clients, including

   master service        agreements, scientists to produce intellectual property,

       consultants, "rainmakers" sales staff, other consulting firms, and other firms

       supplying services: these aforesaid assets had harvested Plaintiffs' almost

       $8,000,000 in revenue over time and were profitable.


194.          By Mr. Russ Rosenzweig breaching the confidentiality and stealing

       Plaintiffs' clients for Mr. Russ Rosenzweig firms, as well as the false

       representations made by Mr. Russ Rosenzweig, Plaintiffs' sales fell 90% in

       2017 and 50% in 2018.


195.          Plaintiffs have learned that Mr. Russ     Rosenzweig redirected over

       $1,400,000 in client revenue and over $6,000,000 in potential client revenue

       that belong to the Plaintiffs to firms Mr. Russ Rosenzweig controls.




                                 Averred Complaint, PAGE 61




                                                                                        64
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 66 of 87




196.              Most of Russ Rosenzweig's attempts to serve these        clients failed,

   resulting in loss of employee, rainmaker, and client relationships that have now

   been terminated, setting Plaintiffs back years.


197.              Mr. Russ Rosenzweig not only acquired and used the Confidential

   Information of the Plaintiffs that was protected by the Confidential Disclosure

   Agreement, Mr. Russ Rosenzweig interfered directly with the                  business

   relationships of the Plaintiffs with their clients, thereby causing damages to the

   Plaintiffs.



198.              Mr. Russ Rosenzweig has made it impossible for the members of the

       Plaintiff organizations to operate without interference, which has included Mr.

       Russ Rosenzweig discrediting and falsifying the contractual relationships of the

       parties.


199.              Mr. Russ Rosenzweig has made it impossible for the Plaintiffs to

       conduct their business with their clients casting doubt onto the veracity of the

       Plaintiffs business model.

COUNT 11: SPECIFIC ENFORCEMENT OF CONTRACT, EQUITABLE
RELIEF SOUGHT AND REQUEST FOR SPECIFIC PERFORMANCE AND
OTHER EQUITABLE RELIEF


200.              The previous paragraphs are incorporated by reference.


201.              When there is a breach of contract, the aggrieved party may seek the

       equitable remedy of specific performance, that is, a court order compelling the

       breaching party to undertake to perform or to complete performance of such

       party's obligations under the contract.

                                    Averred Complaint, PAGE 62




                                                                                             65
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 67 of 87




202.         Pursuant to the first sentence of the Confidential Disclosure Agreement,

   63 Partners, LLC and Paul Del Gallo together, were designated the "Disclosing

   Party," and reference to "Disclosing Party" in the complaint refers to them.


203.          Pursuant to the first sentence of the Confidential Disclosure Agreement,

   Mr. Russ Rosenzweig was the "Recipient."


204.          Pursuant to Paragraph 6 of the Confidential Disclosure Agreement:



              6.        Remedies. The parties recognize and agree that an
          action for damages would be inadequate to enforce the
          restrictions of this Agreement.            Recipient's violation of
          this agreement will cause immediate and irreparable harm and
          unascertainable damages to Disclosing Party, and that the
          balance of equities strongly favors the grant of injunctive relief
          to prevent or stop its breach.                The parties agree that
          Disclosing Party shall be entitled as a matter of right to
          temporary, preliminary, and permanent injunctive relief from a
          court of competent jurisdiction restraining any actual or
          threatened violation of this Agreement. The right to injunctive
          relief shall be in addition to, and not in lieu of, all other rights
          and remedies of Disclosing Party under this Agreement, by
          statute, at law, in equity, or otherwise.



205.          Among other relief sought, the plaintiffs seek specific performance of

       the "Remedies" section embodied in Section 6 of the Confidential Disclosure

       Agreement.




                                 Averred Complaint, PAGE 63




                                                                                         66
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 68 of 87




206.          As discussed, the Confidential Disclosure Agreement's paragraph 6

   makes clear Mr. Russ Rosenzweig's "violation of this agreement will cause

   immediate and irreparable harm and unascertainable damages to Disclosing

   Party, and that the balance of equities strongly favors the grant of injunctive

   relief to prevent or stop its breach," and this court should so likewise rule to

   specifically enforce the agreement.




207.           It is submitted, and prayed as relief, that Mr. Russ Rosenzweig should

   be enjoined from maintain that violation of this agreement will not cause

       immediate and irreparable harm, for that would violate the specific terms for

   performance of the Confidential Disclosure Agreement.




208.           As discussed, the Confidential Disclosure Agreement paragraph 6

       makes clear that "[t]he parties agree that Disclosing Party shall be entitled as a

       matter of right to temporary, preliminary, and permanent injunctive relief from

       a court of competent jurisdiction restraining any actual or threatened violation

       of this Agreement," and this court should so likewise rule to specifically

       enforce the agreement, and issue temporary, preliminary, and permanent

       injunctive relief to:




                                  Averred Complaint, PAGE 64




                                                                                            67
    Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 69 of 87




•    stop future use of the Confidential Information in the Confidential

     Disclosure Agreement,

•    to order Mr. Russ Rosenzweig from holding himself to be associated with

     the Plaintiffs,

•    to order Mr. Russ Rosenzweig to take corrective measures by forming all

     the individuals he contacted and held out to be the plaintiffs that he is not

     associated with them;

•    to order Mr. Russ Rosenzweig to notify all those that he contacted and

     disclosed or otherwise used any of the confidential information that any

     information he provided with respect to the Confidential Information was

     a violation of the Confidential Disclosure Agreement and that if there use

     of the Confidential Information would constitute misappropriation of

     confidential information and/or trade secrets;

•    to order Mr. Russ Rosenzweig to disclose to plaintiffs in writing whom he

     contacted with respect to the confidential information and disclose all

     entities, corporations, partnerships, or individuals along with their

      (a)     names

     (b)      address

      (c)     phone number

     (d)      e-mail
      (e)     with particularity, what Confidential Information was disclosed to

              this entity, corporation, partnerships, or individual.



                             Averred Complaint, PAGE 65




                                                                                     68
    Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 70 of 87




•    to order Mr. Russ Rosenzweig to disclose to plaintiffs in writing whom he

     held out to be a member of FirstSight Group or any of the Plaintiffs,

     including their

     (f)     names

     (g)     address

     (h)     phone number

     (1)     e-mail

     (j)     the relationship he claimed to have had with any of the Plaintiffs.

•    to order Mr. Russ Rosenzweig to disclose to plaintiffs to disclose what

     Confidential Information (as defined by the Confidential Disclosure

     Agreement) was provided to what individual including the name of the

     individual, the company of the individual, and phone, e-mail and contact

     information of the individual;

•    to order Mr. Russ Rosenzweig to immediately return all Confidential

     Information and to destroy all copies of any sort or kind of the Confidential

     Information;

•    to order Mr. Russ Rosenzweig to return the Confidential Information to the

     Plaintiffs and to not retain any copies, descriptions, or summaries thereof.




                            Averred Complaint, PAGE 66




                                                                                     69
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 71 of 87




209.         Mr. Russ Rosenzweig not only hams the Plaintiffs through his brazen disregard of the

   Confidential Disclosure Agreement, he endangers Plaintiffs with litigation and loss of business

   with Clients Investors, Employees and others.



210.         Despite numerous demands and letters from Plaintiffs and house counsel, Mr. Russ

   Rosenzweig continues to openly violate the Confidential Disclosure Agreement.


211.         Plaintiffs' only recourse is with this court.


212.         This civil action seeks two forms of immediate relief: (1) a declaration that Mr. Russ

   Rosenzweig has violated the Agreement causing irreparable harm and damage to Plaintiffs and;

   (2) an injunction that prevents Defendant and any company he works with or has an interest

   in, from continuing to use any of the intellectual property, clients, client confidential

       information, company confidential data, personal confidential data, employee confidential

       information, and all confidential information of any of Mr. Russ Rosenzweig's, past or future.

       Plaintiffs also seeks an eventual finding that Defendant and his companies are liable for

       tortious interference with prospective economic advantage


213.         To facilitate the deal Rosenzweig signed a Confidential Disclosure ("Agreement") dated

       as of April 17, 2017 among 63 Partners, LLC and Paul Del Gallo (together, "Disclosing

       Party") and Mr. Russ Rosenzweig ("Recipient").


214.         Whereupon the defendant, Mr. Russ Rosenzweig, contracted with the plaintiffs (Paul

       Del Gallo, Diermeier Consulting Associates a/k/a FirstSightGroup, a Delaware Limited

       Liability Company and 63 Partners, a Delaware Limited Liability Company




                                  Averred Complaint, PAGE 67




                                                                                                        70
       Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 72 of 87




215.         The unfair trade practices are for violating or otherwise misappropriating numerous

   intellectual property rights of the plaintiffs (which are protected by contract) including:

        a.    Propriety methodologies (which constitute a type of trade secret)

        b.    Employee confidential information

        c . intellectual property, intellectual property cross licenses, Client trade secrets and

              confidential information, sales leads, client rights, and other assets.

        d.    "Confidential Information" includes without limitation all information,

              whether written

        e.    or oral and in any form (e.g., blueprints, drawings, photographs, charts, graphs,

              notebooks, customer lists,


        f.    computer disks, tapes, computer hard drives, CD ROMS, or printouts,

              sound recordings and or other

        g.    digital, printed, typewritten or handwritten documents, sample products,

              prototypes and models and any

        h . information recorded in any other form whatsoever), relating to any of the

              Disclosing Parties' research,

          . development, products, methods of manufacture, trade secrets, inventions,

              business plans, customers,

         j . investors, vendors, finances, personnel data, work product, intellectual

              property and other material or

        k.    information considered proprietary by any of the Disclosing Parties relating

              to the current or anticipated

                                  Averred Complaint, PAGE 68




                                                                                                    71
         Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 73 of 87




          1 . business or affairs of any of any of the Disclosing Parties.

              Confidential Information also includes any

          m. proprietary or confidential information of any Disclosing Party's clients disclosed to

              Rosenzweig by any party.

  216.       Rosenzweig has and continues to violate this contract and despite the repeated efforts

     and demands of 63 Partners, Diermeier Consulting Associates and Paul Del Gallo,

     Defendant continues to cause irreparable harm and damage to the plaintiffs.


COUNT 12: REQUEST FOR DECLARATORY RELIEF


  217.        The previous paragraphs are incorporated by reference.

  218.        Under Chapter 231A, Section 1. The supreme judicial court, the superior court, the

     land court and the probate courts, within their respective jurisdictions, may on appropriate

     proceedings make binding declarations of right, duty, status and other legal relations sought

     thereby, either before or after a breach or violation thereof has occurred in any case in

     which an actual controversy has arisen and is specifically set forth in the pleadings and

     whether any consequential judgment or relief is or could be claimed at law or in equity or

     not; and such proceeding shall not be open to objection on the ground that amerely

     declaratory judgment or decree is sought thereby and such declaration, when made, shall

     have the force and effect of a final judgment or decree and be reviewable as such."




                                 Averred Complaint, PAGE 69




                                                                                                      72
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 74 of 87




219.          Under Chapter 231A, Section 2, "The procedure under section one may be used to

   secure determinations of right, duty, status or other legal relations under deeds, wills or

   written contracts or other writings constituting a contract or contracts or under the common

   law." That said, it was added, "The foregoing enumeration shall not limit or restrict the

   exercise of the general powers conferred in section one in any proceeding where declaratory

   relief is sought, in which a judgment or decree will terminate the controversy or remove an

   uncertainty."




220.          By issuing declaratory relief, the uncertainty or controversy giving rise to the

   proceedings will be removed as to whether the defendant Mr. Russ Rosenzweig has or ever

   had an ownership interest of the Plaintiff corporations, whether the defendant Mr. Russ

       Rosenzweig actually represents or once represented the Plaintiff corporations, whether the

       defendant Mr. Russ Rosenzweig was an officer including but not limited to a Chief

       Financial Officer of the Plaintiff corporations, whether Mr. Russ Rosenzweig owns or is a

       licensee of the Confidential Information of the Plaintiffs, whether Mr. Russ Rosenzweig

       has misappropriated said confidential information: these declarations would be of

       tremendous value to the Plaintiffs.




221.           As stated previously, Paragraph 3 of the Confidential Disclosure Agreement which

       Mr. Russ Rosenzweig signed specified:




                                 Averred Complaint, PAGE 70




                                                                                                    73
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 75 of 87




              "No Interest Created.           The disclosure of Confidential Information by
              Disclosing  Party  to Recipient shall not be deemed to create in Recipient any
              ownership or other proprietary interest in the Confidential Information,
              including but not limited to a license, other than the implied license
              necessary for Recipient to perform its duties pursuant to the consulting
              relationship. Without limiting the generality of the foregoing, Recipient shall
              not use the Confidential Information to develop any proprietary products
              and shall not incorporate any of the Confidential Information, or the fruits of
              its use thereof, into any patent application or other trade secret claimed by
              Recipient. Disclosing Party shall retain all proprietary and intellectual
              property rights to the Confidential Information and the uses thereof."


222.           This court should declare that "Mr. Russ Rosenzweig has no ownership or other

   proprietary interest in the Confidential Information


   of the Confidential Information of paragraph 1 of the Confidential Disclosure

   Agreement."




223.           This court should declare that Mr. Russ Rosenzweig has no ownership or other

   proprietary interest in Diermeier Consulting Associates a/k/a FirstSightGroup, and has

   never lawfully represented them.




224.           This court should declare that Mr. Russ Rosenzweig has no ownership or other

       proprietary interest in 63 Partners, and has never lawfully represented the Plaintiffs, so that

       the Plaintiffs will have the ability to so notify clients of this declaration.


225.           This court should declare that Mr. Russ Rosenzweig wrongfully used and

       misappropriated the Confidential Information to develop his own proprietary products, so

       that the Plaintiffs will have the ability to so notify clients of this declaration.
                                   Averred Complaint, PAGE 71




                                                                                                         74
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 76 of 87




   REQUEST FOR PERMANENT INJUNCTIVE RELIEF AND FOR IMMEDIATE
   TEMPORARY INJUNCTION AS PROVIDED BY THE CONTRACT


226.          The previous paragraphs are incorporated by reference.


227.          Plaintiffs have a tangible interest in the outcome of the dispute as they have enforced

   the agreement on or about August 2018 with


   Rosenzweig, who continues to cultivate investments, clients, and harm and endanger the

   well-being of the Plaintiffs.


228.          Plaintiffs have a likelihood of success on the merits of their claim that Mr. Russ

   Rosenzweig has breached the Confidential Disclosure Agreement.



   FURTHER REQUEST FOR RELIEF


229.           The previous paragraphs are incorporated by reference.


230.           Nothing in this paragraph section should be interpreted that the previous request for

   relief should not be granted or are somehow fully described here as opposed to the

   previous request of previous paragraphs.


231.           Plaintiffs respectfully request that this Honorable Court grant declaration that the

       Defendant, Mr. Russ Rosenzweig has violated the Agreement causing irreparable harm

       and damage to Plaintiffs, has no ownership interest in the Plaintiffs, and was never

       authorized nor had apparent or actual authority to represent the Plaintiffs, and that he

       misappropriate the Confidential Information of the Plaintiffs.

                                  Averred Complaint, PAGE 72




                                                                                                        75
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 77 of 87




232.          In addition to the injunctive relief previously described, plaintiffs respectfully

   request that this Honorable Court grant an injunction that prevents the Defendant Mr.

   Russ Rosenzweig and any company and/or other legal entity Mr. Russ Rosenzweig

   works with or has an interest in, from continuing to use any of the intellectual

   property, clients, client confidential information, company confidential data, personal

   confidential data, employee confidential information, and all confidential information

   of any of the Plaintiffs, past or future.




233.          Plaintiffs have a likelihood of success on the merits of their claim that Mr. Russ

   Rosenzweig has infringed on Trade Secrets of the Plaintiffs and hereby seek a Temporary

       Injunction.


234.          Plaintiffs respectfully request that this Honorable Court order the defendant Mr.

       Russ Rosenzweig to pay 30 million actual damages, 30 million punitive damages, court

       cost, cost of service, cost of production of documents, travel fees of any witness, attorney

       fees, and treble damages of the actual aforesaid damages, and any due interest.

235.           Plaintiffs respectfully request that this Honorable Court to order the specific

       performance of the contract, as previously described.


236.           Plaintiffs respectfully request that this Honorable Court to order Mr. Mr. Russ

       Rosenzweig to stop future use of the Confidential Information of the Confidential

       Disclosure Agreement.



                                  Averred Complaint, PAGE 73




                                                                                                      76
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 78 of 87




237.          Plaintiffs respectfully request that this Honorable Court to order Mr. Mr. Russ

   Rosenzweig to stop holding himself to be associated with the Plaintiffs, or an employee or

   officer of the Plaintiffs.




238.          Plaintiffs respectfully request that this Honorable Court to order Mr. Mr. Russ

   Rosenzweig to order Mr. Russ Rosenzweig to take corrective measures by forming all

   the individuals he contacted and held out to be the plaintiffs that he is not associated

   with them.




239.          Plaintiffs respectfully request that this Honorable Court to order Mr. Mr. Russ

   Rosenzweig to notify all those that he contacted and disclosed or otherwise used any of the

       confidential information that any information he provided with respect to the Confidential

       Information was a violation of the Confidential Disclosure Agreement and that if there use

       of the Confidential Information would constitute misappropriation of confidential

       information and/or trade secrets;


240.           Plaintiffs respectfully request that this Honorable Court to order Mr. Mr. Russ

       Rosenzweig to disclose to plaintiffs in writing whom he contacted with respect to the

       confidential information and disclose all entities, corporations, partnerships, or individuals

       along with their names, address, phone number (cell and office), e-mail, with great

       particularity, what Confidential Information was disclosed to this entity, corporation,

       partnerships, or individual.


                                  Averred Complaint, PAGE 74




                                                                                                        77
        Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 79 of 87




241.          Plaintiffs respectfully request that this Honorable Court to order Mr. Mr. Russ

   Rosenzweig to order Mr. Russ Rosenzweig to disclose to plaintiffs in writing whom he held

   out to be a member of FirstSight Group or any of the Plaintiffs, including their names,

   address, phone number, e-mail, the relationship he claimed to have had with any of the

   Plaintiffs.

242.          Plaintiffs respectfully request that this Honorable Court to order Mr. Mr. Russ

   Rosenzweig to disclose to plaintiffs to disclose what Confidential Information (as

   defined by the Confidential Disclosure Agreement) was provided to what individual

   including the name of the individual, the company of the individual, and phone, e- mail

   and contact information of the individual.


243.              Plaintiffs respectfully request that this Honorable Court to order Mr. Mr. Russ

   Rosenzweig to immediately return all Confidential Information and to destroy all copies

       of any sort or kind of the Confidential Information and disclose where and how the

       information was stored.


244.              To order Mr. Russ Rosenzweig to return the Confidential Information

       to the Plaintiffs and to not retain any copies, descriptions, or summaries

       thereof.


245.              This court should declare that "Mr. Russ Rosenzweig has no ownership or other

       proprietary interest in the Confidential Information of the Confidential Information of

       paragraph 1 of the Confidential Disclosure Agreement."



                                    Averred Complaint, PAGE 75




                                                                                                    78
       Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 80 of 87




246.       This court should declare that Mr. Russ Rosenzweig has no ownership or other

   proprietary interest in Diermeier Consulting Associates a/k/a FirstSightGroup and has

   never lawfully represented them.




247.       This court should declare that Mr. Russ Rosenzweig has no ownership or other

   proprietary interest in 63 Partners, and has never lawfully represented the Plaintiffs, so that

   the Plaintiffs will have the ability to so notify clients of this declaration.


248.       This court should declare that Mr. Russ Rosenzweig wrongfully used and

   misappropriated the Confidential Information to develop his own proprietary products, so

   that the Plaintiffs will have the ability to so notify clients of this declaration.




249.       Mr. Russ Rosenzweig should be ordered by this court to cease and desist using any

   of the Confidential Information of the Confidential Disclosure Agreement, to return it

   immediately, to destroy all companies, and to notify all clients or other persons (be they

   actual, corporate, or partnerships or other legal entity) that said Confidential Information to

   which they were provided by the defendant Mr. Russ Rosenzweig was misappropriated

   and properly belongs to the defendants.




                               Averred Complaint, PAGE 76




                                                                                                     79
       Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 81 of 87




250.       Mr. Russ Rosenzweig should be ordered by this court to disclose to the Plaintiff in

   writing of any communication or use of the Confidential Information of the Confidential

   Disclosure Agreement that he or his assignees or people that he communicated to partook

   of, and should state under pains of perjury that it is a full and accurate and other wise

   complete list disclosing:


        a . The Confidential Information of the Confidential Agreement that was provided.

        b . To whom it was provided, including name, phone number, e-mail, corporation or

           partnership or other legal entity the person was working for when he received the

           Confidential Information.

        c . How the confidential info' nation was used.

        d . How the confidential information was transferred.

        e . The location of all records of the confidential infoiuuation that was transferred.


        f . The full content of any contract he had with any person or entity that received the

            Confidential Information protected by the Confidential Disclosure Agreement.


251.        Mr. Russ Rosenzweig should be ordered by this court to cease and desist

   performing work for any of Plaintiffs present clients, past clients, or prospective clients.




252.        While this is being litigated, this court should issue a temporary injunction, and

   then there should be a permanent injunction at final judgment.




                               Averred Complaint, PAGE 77




                                                                                                  80
       Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 82 of 87




253.       Plaintiffs respectfully request that this Honorable Court Order such other reliefs

   and remedies as it deems fair and just, or which otherwise might have been overlooked

   by the Plaintiffs.


                                                                  Dated this May 20, 2020




                                                                   Rinaldo Del Gallo, III PO
                                                                   Box 1082
                                                                   Pittsfield, MA 01201
                                                                   (413) 445-6789
                                                                   BBO 632880
                                                                   Rinaldo Del Gallo, III




                              Averred Complaint, PAGE 78




                                                                                                81
Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 83 of 87




                                                               82
Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 84 of 87




                                                               83
Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 85 of 87




                                                               84
Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 86 of 87




                                                               85
Case 3:20-cv-30126 Document 1-1 Filed 08/03/20 Page 87 of 87




                                                               86
